Exhibit 10.1

 

NNN OFFICE LEASE

 

BOCCARDO CORPORATION,

a California corporation

 

as “Landlord”

 

and

 

ARIDIS PHARMACEUTICALS, INC.

 

as “Tenant”

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

NNN OFFICE LEASE

 

SUMMARY OF BASIC LEASE TERMS

 

SECTION
(LEASE REFERENCE)

 

TERMS

 

 

 

 

 

A.
(Introduction)

 

Lease Reference Date:

 

October 6, 2020

 

 

 

 

 

B.
(Introduction)

 

Landlord:

 

BOCCARDO CORPORATION,
a California corporation

 

 

 

 

 

C.
(Introduction)

 

Tenant:

 

ARIDIS PHARMACEUTICALS, INC., a Delaware corporation

 

 

 

 

 

D.
(Section 1.21)

 

Premises:

 

That area consisting of approximately 15,129 rentable square feet, the address
of which is 983 University, Suite B within the Building as shown on Exhibit B.

 

 

 

 

 

E.
(Section 1.22)

 

Project:

 

The land and improvements shown on Exhibit A consisting of four
(4) building(s) the aggregate area of which is approximately 64,665 rentable
square feet.

 

 

 

 

 

F.
(Section 1.7)

 

Building

 

The building in which the Premises are located known as 983 University Los
Gatos, California 95032.

 

 

 

 

 

G.
(Section 1.32)

 

Tenant’s Share:

 

23.396%

 

 

 

 

 

H.
(Section 4.6)

 

Tenant’s Allocated Parking Stalls:

 

60 unassigned parking stalls. 

 

 

 

 

 

I.
(Section 1.28)

 

Scheduled Commencement Date:

 

December 1, 2020

 

 

 

 

 

J.
(Section 1.18)

 

Lease Term:

 

Sixty Two (62) calendar months

 

 

Page 1

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

K.

 

Base Monthly Rent:

 

12/01/20

-

01/31/21

$0.00

 

(Section 3.1)

 

 

 

02/01/21

-

11/30/21

$49,169.25

 

 

 

 

 

12/01/21

-

11/30/22

$50,682.15

 

 

 

 

 

12/01/22

-

11/30/23

$52,195.05

 

 

 

 

 

12/01/23

-

11/30/24

$53,707.95

 

 

 

 

 

12/01/24

-

11/30/25

$55,372.14

 

 

 

 

 

12/01/25

-

01/31/26

$57,033.30

 

 

 

 

 

 

 

 

 

L.
(Section 3.3)

 

Prepaid Rent:

 

$49,169.25

 

 

 

 

 

M.
(Section 3.5)

 

Security Deposit:

 

$00.00

 

 

 

 

 

N.
(Section 4.1)

 

Permitted Use:

 

Office, Research and Development, Administration, Marketing and Legal Related
Use including operation of a vivarium in not more than 1,000 rentable square
feet of the Premises

 

 

 

 

 

O.
(Section 5.2)

 

Permitted Tenant’s Alterations Limit:

 

$25,000.00 per work of improvement or $100,000.00 in total over the Term (other
than the Tenant Improvements)

 

 

 

 

 

P.
(Section 8.1)

 

Direct Expenses:

 

See Article 8

 

 

 

 

 

Q.
(Section 9.1)

 

Tenant’s Liability Insurance Minimum:

 

$1,000,000.00

 

 

 

 

 

R.
(Section 1.3)



 

Landlord’s Address:

 

985 University Avenue, Suite 12
Los Gatos, CA 95032

 

 

 

 

 

S.
(Section 1.3)

 

Tenant’s Address:

 

983 University, Suite B
Los Gatos, California 95032

 

 

 

 

 

T.
(Section 15.13)

 

Retained Real Estate Brokers:

 

Cushman & Wakefield and CBRE, Inc.

 

 

 

 

 

U.
(Section 1.17)

 

Lease:

 

This Office Lease includes the Summary of the Basic Lease Terms, the Lease, and
the following

 

 

Page 2

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

 

 

 

 

exhibits and addenda:  Exhibit A (site plan of the Project), Exhibit B (diagram
of Premises), Exhibit C (Work Letter), Exhibit D (Memorandum of Commencement
Date), Exhibit E (Rules and Regulations), Exhibit F (Form of Subordination and
Non-Disturbance Agreement), Exhibit G (Form of Landlord’s Waiver of Lien),
Exhibit H (Form of Letter of Credit), and Lease Rider No One (Option to Extend).

 

 

Page 3

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

The foregoing Summary is hereby incorporated into and made a part of this
Lease.  Each reference in this Lease to any term of the Summary shall mean the
respective information set forth above and shall be construed to incorporate all
of the terms provided under the particular paragraph pertaining to such
information.  In the event of any conflict between the Summary and the Lease,
the Summary shall control.

 

LANDLORD:

 

TENANT:

BOCCARDO CORPORATION,
a California corporation

 

ARIDIS PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ James Rees

 

By:

/s/ Vu L. Truong

 

James Rees

 

 

 

 

 

 

 

 

 

PRESIDENT

 

Printed Name:

Vu L. Truong

 

 

 

 

 

Dated:

10/14/2020

 

Title:

CEO

 

 

 

 

 

 

 

 

By:

/s/ Michael A. Nazak

 

 

 

 

 

 

 

 

Printed Name:

Michael A. Nazak

 

 

 

 

 

 

 

 

Title:

CFO

 

 

 

 

 

 

 

 

Dated:

10/9/2020

 

 

Page 4

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

NNN OFFICE LEASE

 

This Office Lease (“Lease”) is dated, for reference purposes only, as of the
Lease Reference Date specified in Section A of the Summary of Basic Lease Terms
(“Summary”), and is made by and between the party identified as Landlord in
Section B of the Summary and the party identified as Tenant in Section C of the
Summary.

 

ARTICLE 1

 

DEFINITIONS

 

1.1                               General.  Any initially capitalized term that
is given a special meaning by this Article 1, the Summary, or by any other
provision of this Lease (including the exhibits attached hereto) shall have such
meaning when used in this Lease or any addendum or amendment hereto unless
otherwise clearly indicated by the context.

 

1.2                               Additional Rent.  The term “Additional Rent”
is defined in Section 3.2.

 

1.3                               Address for Notices.  The term “Address for
Notices” shall mean the addresses set forth in Sections R and S of the Summary;
provided, however, that after the Commencement Date, Tenant’s Address for
Notices shall be the address of the Premises.

 

1.4                               Agents. The term “Agents” shall mean the
following: (i) with respect to Landlord or Tenant, the agents, employees,
contractors and invitees of such party, and (ii) in addition with respect to
Tenant, Tenant’s subtenants and their respective agents, employees, contractors
and invitees.

 

1.5                               Agreed interest Rate.  The term “Agreed
Interest Rate” shall mean that interest rate determined as of the time it is to
be applied that is equal to the lesser of (i) the higher of five percent (5%) in
excess of the discount rate established by the Federal Reserve Bank of San
Francisco as it may be adjusted from time to time, or ten percent (10%) per
annum, or (ii) the maximum interest rate permitted by Law.

 

1.6                               Base Monthly Rent.   The term “Base Monthly
Rent” shall mean the fixed monthly rent payable by Tenant pursuant to
Section 3.1 which is specified in Section K of the Summary.

 

1.7                               Building.   The term “Building” shall mean the
building in which the Premises are located which Building is identified in
Section F of the Summary, the rentable area of which is referred to herein as
the “Building Rentable Area.”

 

1.8                               Commencement Date.   The term “Commencement
Date” is the date the Lease Term commences, which term is defined in
Section 2.2.

 

1.9                               Common Area.  The term “Common Area” shall
mean all areas and facilities within the Project that are not designated by
Landlord for the exclusive use of Tenant or any other lessee or other occupant
of the Project, including, without limitation, the parking areas, access and
perimeter roads, pedestrian sidewalks, landscaped areas, trash enclosures,
recreation areas and the like.

 

1.10                        Delivery Condition.  The term “Delivery Condition”
shall mean that the Premises is in broom clean condition, with no outstanding
violations related to Hazardous Materials, with the existing plumbing, lighting,
heating, ventilation, air-conditioning and other Building systems serving the
Premises, all structural elements, all roofs, exterior windows and doors of the
Premises in good operating order, condition and repair.

 

1.11                        Direct Expenses.  The term “Direct Expenses” is
defined in Section 8.2.

 

1.12                        Effective Date.  The term “Effective Date” shall
mean the date the last signatory to this Lease whose execution is required to
make it binding on the parties hereto shall have executed this Lease.

 

1.13                        Event of Tenant’s Default.  The term “Event of
Tenant’s Default” is defined in Section 13.1.

 

1.14                        Hazardous Materials.  The terms “Hazardous
Materials” and “Hazardous Materials Laws” are defined in Section 7.2.

 

1.15                        Insured and Uninsured Peril.  The terms “Insured
Peril” and “Uninsured Peril” are defined in Section 11.2E.

 

1.16                        Law(s).  The term “Law(s)” shall mean any judicial
decision, statute, constitution, ordinance, resolution, regulation, rule,
administrative order or other requirement of any municipal, county, state,
federal or other governmental agency or authority having jurisdiction over the
parties to this Lease or the Premises, or both, in effect either at the
Effective Date or any time during the Lease Term.

 

1.17                        Lease.  The term “Lease” shall mean the Summary and
all elements of this Lease identified in Section U of the Summary, all of which
are attached hereto and incorporated herein by this reference.

 

Page 5

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

1.18                        Lease Term.  The term “Lease Term” shall mean the
term of this Lease, which shall commence on the Commencement Date and, unless
sooner terminated pursuant to this Lease, shall continue for the period
specified in Section J of the Summary.

 

1.19                        Lender.  The term “Lender” shall mean any
beneficiary, mortgagee, secured party, ground or underlying lessor, or other
holder of any Security Instrument now or hereafter affecting the Project or any
portion thereof.

 

1.20                        Permitted Use.  The term “Permitted Use” shall mean
the use specified in Section N of the Summary, and no other use shall be
permitted.

 

1.21                        Premises.  The term “Premises” shall mean that space
described in Section D of the Summary that is within the Building.

 

1.22                        Project.  The term “Project” shall mean that real
property and the improvements thereon which are specified in Section E of the
Summary, the aggregate rentable area of which is referred to herein as the
“Project Rentable Area.”

 

1.23                        Private Restrictions.  The term “Private
Restrictions” shall mean all recorded covenants, conditions and restrictions,
private agreements, reciprocal easement agreements, and any other recorded
instruments affecting the use of the Premises and/or the Project which exist as
of the Effective Date or which are recorded after the Effective Date.

 

1.24                        Real Property Taxes.  The term “Real Property Taxes”
is defined in Section 8.3.

 

1.25                        Rent.  The term “Rent” or “rent” shall mean,
collectively, Base Monthly Rent, Additional Rent and all other payments of money
payable to Landlord under this Lease, whether or not such payments are
specifically denominated as rent hereunder.

 

1.26                        Rentable Area.  The term “Rentable Area” as used in
this Lease shall mean, with respect to the Premises, the rentable square feet
set forth in Section D of the Summary, and, with respect to the Project, the
rentable square feet set forth in Section E of the Summary (subject to
reformulation pursuant to Section 1.32 below).  Landlord and Tenant agree that
(i) each has had an opportunity to determine to its satisfaction the actual area
of the Project, the Building and the Premises, (ii) all measurements of area
contained in this Lease are conclusively agreed to be correct and binding upon
the parties, even if a subsequent measurement of any one of these areas
determines that it is more or less than the amount of area reflected in this
Lease, and (iii) any such subsequent determination that the area is more or less
than shown in this Lease shall not result in a change in any way of the
computations of rent, improvement allowances, or other matters described in this
Lease where area is a factor.

 

1.27                        Rules and Regulations.  The term “Rules and
Regulations” shall mean the rules and regulations attached hereto as Exhibit E
and any amendments or supplements thereto and any additional rules and
regulations, all as may be adopted and promulgated by Landlord from time to
time.

 

1.28                        Scheduled Commencement Date.  The term “Scheduled
Commencement Date” shall mean the date specified in Section I of the Summary.

 

1.29                        Security Instrument.  The term “Security Instrument”
shall mean any ground or underlying lease, mortgage or deed of trust which now
or hereafter affects the Project (or any portion thereof), and any renewal,
modification, consolidation, replacement or extension thereof.

 

1.30                        Summary.  The term “Summary” shall mean the Summary
of Basic Lease Terms executed by Landlord and Tenant that is part of this Lease.

 

1.31                        Tenant’s Alterations.  The term “Tenant’s
Alterations” shall mean all improvements, additions, alterations and fixtures
installed in the Premises by or for the benefit of Tenant following the
Commencement Date which are not Trade Fixtures.

 

1.32                        Tenant’s Share.  The term “Tenant’s Share” shall
mean the percentage obtained by dividing Tenant’s Rentable Area by the Project
Rentable Area, which, as of the Effective Date, is the percentage identified in
Section G of the Summary.  In the event Landlord constructs other buildings on
the Project, Landlord may, in Landlord’s sole discretion, reformulate Tenant’s
Share, as to any or all of the items which comprise Direct Expenses, to reflect
the rentable square footage of the Premises as a percentage of all rentable
square footage of the Project.  In the event Tenant’s Share is reformulated in
accordance with this Section 1.32, Landlord shall promptly provide Tenant notice
of such reformulation, together with a written statement showing in reasonable
detail the manner in which Tenant’s Share was reformulated and a list of all
items of Direct Expenses which will be accounted for using the reformulated
percentage.  Any items of Direct Expenses to which the reformulated share is not
applied shall be accounted for using the original Tenant’s Share set forth in
Section G of the Summary.

 

1.33                        Trade Fixtures.  The term “Trade Fixtures’’ shall
mean (i) Tenant’s inventory, furniture, signs, business equipment and other
personal property, and (ii) anything affixed to the Premises by Tenant at its
expense for purposes of trade (except replacement of similar work or material
originally installed by Landlord) which can be removed without material injury
to the Premises unless such thing has, by the manner in which it is affixed,
become an integral part of the Premises.

 

Page 6

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

ARTICLE 2

 

DEMISE, CONSTRUCTION, AND ACCEPTANCE

 

2.1                               Demise of Premises.  Landlord hereby leases to
Tenant, and Tenant hereby leases from Landlord, for the Lease Term upon the
terms and conditions of this Lease, the Premises for Tenant’s own use in the
conduct of Tenant’s business together with (i) the non-exclusive right to use
the number of Tenant’s Allocated Parking Stalls within the Common Area (subject
to the limitations set forth in Section 4.6), and (ii) the non-exclusive right
to use the Common Area for ingress to and egress from the Premises.  Landlord
reserves the use of the exterior walls, the roof and the area beneath and above
the Premises, together with the right to install, maintain, use and replace
ducts, wires, conduits and pipes leading through the Premises in locations which
will not materially interfere with Tenant’s use of the Premises.

 

2.2                               Commencement Date.  Landlord shall deliver
possession of the Premises to Tenant in the Delivery Condition promptly after
the (a) full execution and delivery of this Lease; (b) Landlord’s receipt of the
prepaid rent set forth in Section L of the Summary; (c) Landlord’s receipt of
the proof of insurance required of Tenant pursuant to this Lease; (d) Landlord’s
receipt of the LOC (as defined below); and (e) Tenant’s completed Hazardous
Materials Questionnaire, and the Lease Term shall commence on the Scheduled
Commencement Date, subject to Section 2.4.  Subject to Section 2.4, the
“Commencement Date” shall be the Scheduled Commencement Date.  Should the
Commencement Date be different than Scheduled Commencement Date, promptly
following the delivery of possession of the Premises by Landlord to Tenant,
Landlord and Tenant shall together execute a Memorandum of Commencement Date in
the form attached as Exhibit D, appropriately completed (but the failure to
execute such Memorandum of Commencement Date shall not affect the Commencement
Date or Tenant’s obligations hereunder).

 

2.3                               Construction of Improvements.  Tenant shall
construct certain improvements that shall constitute or become part of the
Premises in accordance with the terms of the Work Letter attached hereto as
Exhibit C.  Landlord shall have no obligation whatsoever to in any way alter or
improve the Premises.  Tenant acknowledges that it has had an opportunity to
conduct, and has conducted, such inspections of the Premises as it deems
necessary to evaluate its condition.  Except as otherwise specifically provided
herein, Tenant agrees to accept possession of the Premises in its then existing
condition “as-is”, including all patent and latent defects.  Tenant’s taking
possession of any part of the Premises shall be deemed to be an acceptance by
Tenant of the Premises and its condition.

 

2.4                               Delay in Delivery of Possession.  If for any
reason Landlord cannot deliver possession of the Premises to Tenant on or before
the Scheduled Commencement Date, Landlord shall not be subject to any liability
therefor, and such failure shall not affect the validity of this Lease or the
obligations of Tenant hereunder, but, in such case, Tenant shall not be
obligated to pay Base Monthly Rent or Tenant’s Share of Direct Expenses until
the Commencement Date has occurred; provided, however, if Landlord cannot
deliver possession of the Premises to Tenant on or before the date (“Outside
Commencement Date”) that is one hundred eighty (180) days following the
Scheduled Commencement Date, Tenant shall have the right, as its sole and
exclusive remedy, to terminate this Lease by providing Landlord with written
notice thereof within five (5) days following the Outside Commencement Date
(provided, however, in the event that Landlord’s failure to deliver possession
of the Premises to Tenant on or before the Outside Commencement Date is
attributable, in whole or in part, to any action or inaction by Tenant or
Tenant’s Agents (including, without limitation, any Tenant Delay described in
the Work Letter attached hereto as Exhibit C ) or by reason of any causes beyond
the reasonable control of Landlord (“Force Majeure Delay”), the Outside
Commencement Date shall be extended for the period of delay attributable to the
action or inaction by Tenant or Tenant’s Agents in question and/or the Force
Majeure Delay in question, as applicable).  In the event Tenant provides
Landlord with written notice of termination within such five (5) day period,
this Lease shall terminate upon such notice and Landlord shall promptly return
to Tenant any deposits made by Tenant to Landlord under this Lease.  In the
event Tenant fails to provide Landlord with written notice of termination within
such five (5) day period, this Lease shall continue in full force and effect. 
In addition, if Tenant is delayed from receiving applicable governmental
approvals of permits for the improvements to be constructed by Tenant pursuant
to the Work Letter as a result of any so-called “shelter in place”, “stay at
home”, “lockdown” or other similar order instituted by the municipal, county,
state or federal government (and “Order”), the Commencement Date shall be
delayed on a day for day basis, not to exceed thirty (30) days, for each day
that the Order is in effect from and after the full execution and delivery of
this Lease.  Tenant acknowledges that no Order is in effect as of the date of
this Lease.  If it is determined during the first (1st) twelve (12) months after
the date of delivery to Tenant pursuant to Section 2.5 that the roof of the
Premises of HVAC system serving the Premises are not in good working condition
as of the date of delivery to Tenant, and the lack of compliance with the
Delivery Condition is not due to Tenant’s particular use of, or activities or
work in or to the Premises, then Landlord shall, as Tenant’s sole remedy, remedy
the defects and/or correct the non-compliance at no cost or charge to Tenant
within a commercially reasonable time following Landlord’s receipt of written
notice from Tenant which sets forth in particular detail, on a line by line
basis, the items of non-compliance, which notice shall be delivered to Landlord
by no later than twelve (12) months after the date of delivery to Tenant
pursuant to Section 2.5, with time being of the essence for such notice.

 

2.5                               Early Occupancy.  If Tenant enters or permits
its Agents to enter the Premises prior to the Commencement Date, it shall do so
upon all of the terms of this Lease (including its obligations regarding
indemnity and insurance) except those regarding the obligation to pay rent,
which shall commence on the Commencement Date.

 

2.6                               ADA/Title 24 Upgrades. If (a) it is determined
that any aspect of the Building or Common Areas (other than the interior
portions of the Premises) do not comply with Laws related either (i) “path of
travel” to the Premises through the Common Areas complying with the Americans
with Disabilities Act (the “ADA”) or (ii) California Building Standards Code -
Title 24, Parts 6 and/or 11 (“Title 24”), (b) the City of Los Gatos requires
upgrades to correct such non-compliance, and (c) the improvements performed by
Tenant are mutually agreed by Landlord and Tenant and generally consistent with
the Preliminary Plans attached hereto as Exhibit C-4; Landlord shall reimburse
Tenant for one half (1/2) of the cost to correct non-compliance described in
(i) clause (a)(i)

 

Page 7

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

of this Section; and (ii) clause (a)(ii) of this Section to the extent such
compliance is to portions of the Building and Common Areas that are not being
modified pursuant to the Preliminary Plans attached hereto as Exhibit C-4, and
Landlord may pass the costs thereof through to Tenant as Operating Expenses,
subject to and in accordance with the terms and conditions of this Lease. 
Landlord’s contribution shall be limited to the costs for building standard
Title 24 compliance and if Tenant desires above building standard Title 24
compliance, costs related to such above building standard Title 24 compliance
shall be solely Tenant’s responsibility.  Tenant shall be liable for all costs
of compliance with ADA within the interior portions of the Premises and Title 24
compliance related to areas modified by or as part of the Tenant Improvements.

 

2.7                               No Roof Rights.  In no event shall Tenant have
any rights whatsoever to use all or any portion of the roof of the Building, it
being understood and agreed that Landlord expressly reserves the right to use
(and/or permit others to use) the roof of the Building in its sole and absolute
discretion.

 

ARTICLE 3

 

RENT

 

3.1                               Base Monthly Rent.  Commencing on the
Commencement Date and continuing throughout the Lease Term, Tenant shall pay to
Landlord the Base Monthly Rent set forth in Section K of the Summary.

 

3.2                               Additional Rent.  Commencing on the
Commencement Date and continuing throughout the Lease Term, Tenant shall pay the
following as additional rent (the “Additional Rent”):  (i) any late charges or
interest due Landlord pursuant to Section 3.4; (ii) Tenant’s Share of Direct
Expenses as provided in Section 8.1; (iii) Landlord’s share of any Transfer
Consideration received by Tenant upon certain assignments and sublettings as
required by Section 14.1; (iv) any legal fees and costs due Landlord pursuant to
Section 15.9; and (v) any other sums or charges payable by Tenant pursuant to
this Lease.

 

3.3                               Payment of Rent.  Concurrently with Tenant’s
execution of this Lease, Tenant shall pay to Landlord the amount set forth in
Section L of the Summary as prepayment of rent for credit against the first
installment(s) of Base Monthly Rent.  All rent required to be paid in monthly
installments shall be paid in advance on the first day of each calendar month
during the Lease Term.  If Section K of the Summary provides that the Base
Monthly Rent is to be increased during the Lease Term and if the date of such
increase does not fall on the first day of a calendar month, such increase shall
become effective on the first day of the next calendar month.  All rent shall be
paid in lawful money of the United States, without any abatement, deduction or
offset whatsoever (except as specifically provided in Sections 11.4 and 12.3),
and without any prior demand therefor. Rent shall be paid to Landlord at its
address set forth in Section R of the Summary, or at such other place as
Landlord may designate from time to time.  Tenant’s obligation to pay Base
Monthly Rent and Tenant’s Share of Direct Expenses shall be prorated at the
commencement and expiration of the Lease Term.

 

3.4                               Late Charge and Interest.  Tenant acknowledges
that late payment by Tenant to Landlord of Rent under this Lease will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which is extremely difficult or impracticable to determine.  Such costs include,
but are not limited to, processing and accounting charges, late charges that may
be imposed on Landlord by the terms of any Security Instrument, and late charges
and penalties that may be imposed due to late payment of Real Property Taxes. 
Therefore, if any installment of Base Monthly Rent or any payment of Additional
Rent or other rent due from Tenant is not received by Landlord within five
(5) days from the  applicable due date, Tenant shall pay to Landlord an
additional sum equal to five percent (5%) of the amount overdue as a late
charge.  The parties acknowledge that this late charge represents a fair and
reasonable estimate of the costs that Landlord will incur by reason of late
payment by Tenant.  In no event shall this provision for a late charge be deemed
to grant to Tenant a grace period or extension of time within which to pay any
rent or prevent Landlord from exercising any right or remedy available to
Landlord upon Tenant’s failure to pay any rent due under this Lease in a timely
fashion, including any right to terminate this Lease pursuant to Section 13.2C. 
If any rent remains delinquent for a period in excess of thirty (30) days then,
in addition to such late charge, Tenant shall pay to Landlord interest on any
rent that is not paid when due at the Agreed Interest Rate following the date
such amount became due until paid.

 

3.5                               Security Deposit.  Concurrently with its
execution of this Lease, Tenant shall deposit with Landlord the amount set forth
in Section M of the Summary as security for the performance by Tenant of its
obligations under this Lease, and not as prepayment of rent (the “Security
Deposit”).  If the monthly base rent shall, from time to time, increase during
the term of this Lease, Tenant shall, at the time of such increase, deposit with
Landlord additional money as security deposit so that the total amount of the
security deposit held by Landlord shall at all times bear the same proportion to
the then current base rent as the initial security deposit bears to the initial
base rent set forth in Paragraph 5 of this Lease Agreement. Landlord may from
time to time apply such portion of the Security Deposit as is necessary for the
following purposes:  (i) to remedy any default by Tenant in the payment of rent;
(ii) to repair damage to the Premises caused by Tenant; (iii) to clean the
Premises upon the expiration or sooner termination of the Lease; and/or (iv) to
remedy any other default of Tenant to the extent permitted by Law, including,
without limitation, on account of damages owing to Landlord under Section 13.2,
and, in this regard, Tenant hereby waives any restriction on the uses to which
the Security Deposit may be put contained in California Civil Code
Section 1950.7.  In the event the Security Deposit or any portion thereof is so
used, Tenant agrees to pay to Landlord promptly upon demand an amount in cash
sufficient to restore the Security Deposit to the full original amount. 
Landlord shall not be deemed a trustee of the Security Deposit, may use the
Security Deposit in business, and shall not be required to segregate it from its
general accounts.  Tenant shall not be entitled to any interest on the Security
Deposit.  If Landlord transfers the Premises during the Lease Term, Landlord may
pay the Security Deposit to any transferee of Landlord’s interest in conformity
with the provisions of California Civil Code Section 1950.7 and/or any successor
statute, in which event the transferring Landlord will be released from all
liability for the return of the Security Deposit.  If Tenant performs every
provision of this Lease to be performed by Tenant, the unused portion of the
Security Deposit shall be returned to Tenant (or the last assignee of Tenant’s
interest under this Lease) within fifteen (15) days following the

 

Page 8

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

expiration or sooner termination of this Lease and the surrender of the Premises
by Tenant to Landlord in accordance with the terms of this Lease.  If this Lease
is terminated following an Event of Tenant’s Default, the unpaid portion of the
Security Deposit, if any, shall be returned to Tenant two (2) weeks after final
determination of all damages due Landlord, and, in this respect, the provisions
of California Civil Code Section 1950.7 are hereby waived by Tenant.

 

3.6                               Letter of Credit.

 

A.                                    Within seven (7) days of Tenant’s
execution and delivery of this Lease, Tenant shall deliver to Landlord, and
thereafter maintain, an unconditional, transferable, irrevocable letter of
credit (“LOC”) in the original amount of Five Hundred Thousand Dollars
($500,000.00) (the “LOC Stated Amount”), all in accordance with the terms of
this Section.

 

B.                                    The LOC shall be issued by a national
money center bank reasonably acceptable to Landlord with a branch located in
Northern California, with total assets of at least One Billion Dollars and
capital of at least six percent (6%) of its total assets (in each case as
defined by the applicable federal regulator of the respective bank).  The LOC
shall be in the form attached hereto as Exhibit H.  Tenant shall pay all
expenses, points and/or fees incurred in obtaining and renewing the LOC.  The
LOC shall be effective from the date of delivery thereof through the date which
is one hundred twenty (120) days following the scheduled expiration of the Term
(the “LOC Expiration Date”).  The LOC may be re-issued, renewed or replaced for
annual periods, provided that the LOC Stated Amount is not reduced except as
expressly provided below.  Each reissue, renewal or replacement LOC shall be in
the form attached hereto as Exhibit H, and shall be subject to Landlord’s prior
written approval.

 

C.                                    If the bank that issues the LOC fails to
extend the expiration date thereof through the LOC Expiration Date, and/or if
Landlord receives a notice of non-renewal from such bank (as described in the
LOC), then Tenant shall provide Landlord with a substitute LOC.  If Tenant fails
to provide Landlord with a substitute LOC in a form reasonably acceptable to
Landlord at least thirty (30) days prior to the expiration of the then existing
LOC, then (i) such failure shall be deemed an Event of Tenant’s Default
hereunder, and (ii) Landlord shall be entitled to draw down the full amount of
the LOC then available and apply, use and retain the proceeds thereof in
accordance with Section 3.6(D).

 

D.                                    Any amount of the LOC which is drawn upon
by Landlord, but not used or applied by Landlord shall be held by Landlord in an
account (the “LOC Account”) as security for the full and faithful performance of
each of the terms hereof by Tenant, subject to use and application as set forth
below.  If an Event of Tenant’s Default shall occur and be continuing with
respect to any provision of this Lease, including, but not limited to, the
provisions relating to the payment of rent, or an Event of Tenant’s Default
would exist under the Lease but Landlord is barred by applicable law from
sending a notice of default to Tenant with respect thereto, or in the event the
LOC is not renewed or reissued at least thirty (30) days prior to the expiration
of the then existing LOC (as applicable, a “Draw Event”), Landlord may, but
shall not be required to, draw upon all or any part of the LOC and/or LOC
Account or use, retain or apply all or any part of the proceeds thereof for the
payment of any rent or any other sum in default, or for the payment of any other
amount which Landlord may spend or become obligated to spend by reason of an
Event of Tenant’s Default or to compensate Landlord for loss or damage which
Landlord may suffer by reason of an Event of Tenant’s Default, including without
limitation the amounts to which Landlord may become entitled pursuant to this
Lease (whether or not such amounts have been awarded) and any other loss,
liability, expense and damages that may accrue upon an Event of Tenant’s Default
or the act or omission of Tenant or any officer, employee, agent or invitee of
Tenant, and costs and attorneys’ fees incurred by Landlord to recover possession
of the Premises upon an Event of Tenant’s Default hereunder; provided, however,
that Landlord shall limit the amount of each draw upon the LOC to the amount it
estimates in good faith is reasonably appropriate in light of the circumstances
of the corresponding Draw Event.  The use, application, retention or draw of the
LOC and/or LOC Account, or any portion thereof, by Landlord shall not
(i) constitute the cure of any Event of Tenant’s Default or the waiver of such
Event of Tenant’s Default, (ii) prevent Landlord from exercising any other
remedies provided for under this Lease or by law, it being intended that
Landlord shall not first be required to proceed against the LOC and/or LOC
Account, or (iii) operate as a limitation on the amount of any recovery to which
Landlord may otherwise be entitled.  If any portion of the LOC and/or LOC
Account is so drawn upon, or any part of the proceeds thereof is used or
applied, Tenant shall, within five (5) days after written demand therefor,
deposit cash with Landlord in an amount equal to the draw upon the LOC and/or
the amount of  the LOC Account that was used or applied (so that the combined
amount of the remaining sums available to be drawn upon the LOC and the LOC
Account balance equals the LOC Stated Amount), and Tenant’s failure to do so
shall be an Event of Tenant’s Default under this Lease.  The LOC Account may be
commingled with other funds of Landlord, shall be held in Landlord’s name, and
Tenant shall not be entitled to any interest or earnings thereon. 
Notwithstanding any contrary provision herein, in the event that the total
amount of the LOC outstanding plus any amount remaining in the LOC Account
exceeds the LOC Stated Amount (“Excess Security”), then Landlord shall return
the amount of the Excess Security to Tenant upon Tenant’s request to the extent
that such amount is available in the LOC Account. The use, application or
retention of the LOC, the proceeds or any portion thereof, shall not prevent
Landlord from exercising any other rights or remedies provided under this Lease,
it being intended that Landlord shall not be required to proceed against the
LOC, and such use, application or retention of the LOC shall not operate as a
limitation on any recovery to which Landlord may otherwise be entitled.

 

E.                                     Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code, and all similar or successor
provisions of law, now or hereafter in force, and Landlord and Tenant hereby
acknowledge that their entire agreement with respect to the LOC and the LOC
Account is set forth herein.  Landlord and Tenant acknowledge and agree that in
no event or circumstance shall the LOC or any renewal thereof or substitute
therefor or LOC Account be:  (i) deemed to be or treated as a “security deposit”
within the meaning of California Civil Code Section 1950.7; (ii) subject to the
terms of such Section 1950.7; or (iii) intended to serve as a “security deposit”
within the meaning of such Section 1950.7.  Landlord and Tenant further
acknowledge and agree:  (iv)

 

Page 9

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

that the LOC and/or LOC Account, as the case may be, is not intended to serve as
a security deposit and such Section 1950.7 and any and all other laws, rules and
regulations applicable to security deposits in the commercial context (“Security
Deposit Laws”) shall have no applicability or relevancy thereto; and (v) that
they waive any and all rights, duties and obligations either party may now or,
in the future, will have relating to or arising from the Security Deposit Laws.

 

F.                                      Unless an Event of Tenant’s Default has
occurred and is continuing under this Lease or an Event of Tenant’s Default
would exist under the Lease but Landlord is barred by applicable law from
sending a notice of default to Tenant with respect thereto, within sixty (60)
days following the LOC Expiration Date, Landlord shall return any LOC previously
delivered by Tenant and any balance remaining in the LOC Account after use and
application in accordance with this Section 3.6, to Tenant (or, at Landlord’s
option, to the last assignee, if any, of Tenant’s interest hereunder), and
Tenant shall have no further obligation to provide the LOC.

 

G.                                    Tenant acknowledges that Landlord has the
right to transfer or mortgage its interest in the Project and in this Lease, and
Tenant agrees that in the event of any such transfer or mortgage, Landlord shall
have the right to transfer or assign the LOC and/or the LOC Account to the
transferee or mortgagee.  Accordingly, the LOC shall expressly indicate that it
is transferable in its entirety by Landlord as beneficiary and that upon
receiving written notice of transfer, and upon presentation to the issuing bank
of the original LOC, the issuer or confirming bank will reissue the LOC naming
such transferee as the beneficiary.  Upon such transfer or assignment of the LOC
and/or LOC Account, Landlord shall be deemed released by Tenant from all
liability or obligation for the return of the LOC and LOC Account, as
applicable, and Tenant shall look solely to such transferee or mortgagee for the
return thereof. Tenant shall be responsible for the payment to the issuing bank
of any transfer costs imposed by the issuing bank in connection with any such
transfer.  If Landlord transfers or assigns the LOC and Tenant fails to cause
the bank that issued the LOC to accept such transfer or assignment, such failure
shall be an Event of Tenant’s Default hereunder.

 

H.                                   If Tenant effects a Transfer in accordance
with this Lease, and if the Transferee gives Landlord an LOC in the
then-applicable LOC Stated Amount that strictly complies with the requirements
of this Lease (“Transferee LOC”), then Landlord shall promptly return to Tenant
the LOC it then possesses and, for so long as that Transfer and that Transferee
LOC remain in effect, Tenant shall have no obligation to provide an LOC pursuant
to this Lease.

 

I.                                        Tenant acknowledges and agrees that
the LOC is a separate and independent obligation of the issuing bank to Landlord
and that Tenant is not a third party beneficiary of such obligation, and that
Landlord’s right to draw upon the LOC for the full amount due and owing
thereunder shall not be, in any way, restricted, impaired, altered or limited by
virtue of any provision of the United States Bankruptcy Code, including without
limitation Section 502(b)(6) thereof.

 

J.                                        Provided (i) no Event of Tenant’s
Default has occurred; (ii) no event exists, which, with the giving of notice,
passing of time, or both, would constitute and Event of Tenant’s Default;
(iii) Tenant’s Net Worth (as defined below) is at least as great as it is as of
the date of this Lease for the first reduction and at least as great as the
greater of Tenant’s Net Worth as of the date of this Lease and the expiration of
the thirty-eighth (38th) full calendar month after the Commencement Date; and
(iv) Tenant provides Landlord with written request and evidence of satisfaction
of the requirement set forth in Section 3.6(J)(iii); the LOC Stated Amount shall
be reduced by One Hundred Fifty Thousand Dollars ($150,000.00) after the thirty
eighth (38th) and fiftieth (50th) full calendar month after the Commencement
Date.  In no event will the LOC Stated Amount be less than Two Hundred Thousand
Dollars ($200,000.00).

 

ARTICLE 4

 

USE OF PREMISES

 

4.1                               Limitation on Use.  Tenant shall use the
Premises solely for the Permitted Use specified in Section N of the Summary and
for no other purpose whatsoever without the prior written consent of Landlord,
which consent may be withheld and/or conditioned by Landlord in its sole and
absolute discretion.  Tenant shall not do anything in or about the Premises
which will (i) cause structural injury to the Building, or (ii) cause damage to
any part of the Building except to the extent reasonably necessary for the
installation of Tenant’s Trade Fixtures and Tenant’s Alterations, and then only
in a manner which has been first approved by Landlord in writing.  Tenant shall
not operate any equipment within the Premises which will (i) materially damage
the Building or the Common Area, (ii) overload existing electrical systems or
other mechanical equipment servicing the Building, (iii) impair the efficient
operation of the sprinkler system or the heating ventilating or air conditioning
(“HVAC”) equipment within or servicing the Building, or (iv) damage, overload or
corrode the sanitary sewer system.  Tenant shall not attach, hang or suspend
anything from the ceiling, roof, walls or columns of the Building or set any
load on the floor in excess of the load limits for which such items are designed
nor operate hard wheel forklifts within the Premises.  Any dust, fumes, or waste
products generated by Tenant’s use of the Premises shall be contained and
disposed so that they do not (i) create an unreasonable fire or health hazard,
(ii) damage the Premises, or (iii) result in the violation of any Laws. Tenant
shall not change the exterior of the Building or install any equipment or
antennas on or make any penetrations of the exterior or roof of the Building.
Tenant shall not commit any waste in or about the Premises, and Tenant shall
keep the Premises in a neat, clean, attractive and orderly condition, free of
any nuisances. If Landlord designates a standard window covering for use
throughout the Building, Tenant shall use this standard window covering to cover
all windows in the Premises. Tenant shall not conduct on any portion of the
Premises or the Project any sale of any kind, including, without limitation, any
public or private auction, fire sale, going-out-of-business sale, distress sale
or other liquidation sale.

 

Page 10

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

4.2                               Compliance with Regulations.   Tenant shall
not use the Premises in any manner which violates any Laws or Private
Restrictions which affect the Premises.  Tenant shall abide by and promptly
observe and comply with all Laws and Private Restrictions.  Tenant shall not use
the Premises in any manner which will cause a cancellation of any insurance
policy covering the Premises, the Building, Tenant’s Alterations or any
improvements installed by Landlord at its expense or which poses an unreasonable
risk of damage or injury to the Premises.  Tenant shall not sell, or permit to
be kept, used, or sold in or about the Premises any article which may be
prohibited by the standard form of fire insurance policy.  Tenant shall comply
with all reasonable requirements of any insurance company, insurance underwriter
or Board of Fire Underwriters which are necessary to maintain the insurance
coverage carried by either Landlord or Tenant pursuant to this Lease.

 

4.3                               Outside Areas.  No materials, supplies, tanks
or containers, equipment, finished products or semi-finished products, raw
materials, inoperable vehicles or articles of any nature shall be stored upon or
permitted to remain outside of the Premises.

 

4.4                               Signs.  Tenant shall not place on any portion
of the Premises any sign, placard, lettering in or on windows, banner, displays
or other advertising or communicative material which is visible from the
exterior of the Building without the prior written approval of Landlord.  All
such approved signs shall strictly conform to all Laws, Private Restrictions,
and any sign criteria established by Landlord for the Building from time to
time, and shall be installed at the expense of Tenant.  Tenant shall maintain
such signs in good condition and repair, and, upon the expiration or sooner
termination of this Lease, remove the same and repair any damage caused thereby,
all at its sole cost and expense and to the reasonable satisfaction of Landlord.
Tenant, at its sole cost and expense, shall be entitled to building eyebrow and
monument signage.  Signage shall be subject to the Town of Los Gatos’ approval
and Landlord’s approval as to aesthetics, location, size, and design, which
approval from Landlord shall not be unreasonably withheld.

 

4.5                               No Light, Air or View Easement.  Any
diminution or shutting off of light, air or view by any structure which may be
erected on the Project or any lands adjacent to the Project shall in no way
affect this Lease or impose any liability on Landlord.

 

4.6                               Parking.  Tenant is allocated and shall have
the non-exclusive right to use the non-exclusive parking spaces located within
the Project from time to time, for its use and the use of Tenant’s Agents, in
common with other tenants of the Project, up to, but not exceeding, the lesser
of (i) the number of allocated parking spaces set forth in Section H of the
Summary, or (ii) the Tenant’s Share of the non-exclusive parking spaces
available for use within the Project from time to time (which as of the
Effective Date is the percentage set forth in Section G of the Summary), the
location of which parking spaces may be designated from time to time by
Landlord.  Tenant shall not at any time use more parking spaces than the number
so allocated to Tenant or park its vehicles or the vehicles of others in any
portion of the Project not designated by Landlord as a non-exclusive parking
area.  Tenant shall not have the exclusive right to use any specific parking
space.  If Landlord grants to any other tenant the exclusive right to use any
particular parking space(s), Tenant shall not use such spaces.  Tenant shall not
park or store vehicles at the Project for more that (24) hours without the
Landlord’s written consent in Landlord’s sole and absolute discretion.  Such
unauthorized vehicles may be towed at Tenant’s expense.  Landlord reserves the
right, after having given Tenant reasonable notice, to have any vehicles owned
by Tenant or Tenant’s Agents utilizing parking spaces in excess of the parking
spaces allowed for Tenant’s use to be towed away at Tenant’s cost.  All trucks
and delivery vehicles shall be (i) parked in such areas as Landlord may
designate from time to time, (ii) loaded and unloaded in a manner which does not
interfere with the businesses of other occupants of the Project, and
(iii) permitted to remain on the Project only so long as is reasonably necessary
to complete loading and unloading.  In the event Landlord elects or is required
by any Law to limit or control parking in the Project, whether by validation of
parking tickets or any other method of assessment, Tenant agrees to participate
in such validation or assessment program under such rules and regulations as are
from time to time established by Landlord.

 

4.7                               Rules and Regulations.  Landlord may from time
to time promulgate such Rules and Regulations applicable to the Project and/or
the Building as Landlord may, in its sole discretion, deem necessary or
appropriate for the care and orderly management of the Project and the safety of
its tenants and invitees.  Such Rules and Regulations shall be binding upon
Tenant upon delivery of a copy thereof to Tenant, and Tenant agrees to abide by
such Rules and Regulations.  If there is a conflict between the Rules and
Regulations and any of the provisions of this Lease, the provisions of this
Lease shall prevail. Landlord shall not be responsible for the violation by any
other tenant of the Project of any such Rules and Regulations.

 

4.8                               Telecommunications.  The use of the Premises
by Tenant for the Permitted Use specified in Section N of the Summary shall not
include using the Premises to provide telecommunications services (including,
without limitation, Internet connections) to third parties, it being intended
that Tenant’s telecommunications activities within the Premises be strictly
limited to such activities as are incidental to general office use.

 

ARTICLE 5

 

TRADE FIXTURES AND ALTERATIONS

 

5.1                               Trade Fixtures.  Throughout the Lease Term,
Tenant may provide and install, and shall maintain in good condition, any Trade
Fixtures required in the conduct of its business in the Premises; provided,
however, if the installation of any Trade Fixtures will necessitate the making
of any Tenant’s Alterations, then Tenant shall not be permitted to make such
installation unless and until the applicable Tenant’s Alterations have been
approved by Landlord pursuant to Section 5.2.  All Trade Fixtures shall remain
Tenant’s property.

 

5.2                               Tenant’s Alterations.  Construction by Tenant
of Tenant’s Alterations shall be governed by the following:

 

Page 11

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

A.                                    Tenant shall not construct any Tenant’s
Alterations or otherwise alter the Premises without Landlord’s prior written
approval, which approval may be withheld and/or conditioned by Landlord in its
sole and absolute discretion.  Tenant shall be entitled, without Landlord’s
prior approval, to make Tenant’s Alterations (i) which do not affect the
structural or exterior pans or water tight character of the Building, (ii) do
not affect the HVAC, electrical, plumbing or life safety systems of the
Building, and (iii) the reasonably estimated cost of which, plus the original
cost of any part of the Premises removed or materially altered in connection
with such Tenant’s Alterations, together do not exceed the Permitted Tenant
Alterations Limit specified in Section O of the Summary per work of improvement
(and, for purposes thereof, all work performed or commenced within a six
(6) month period shall be considered a single work of improvement).  In the
event Landlord’s approval for any Tenant’s Alterations is required,(a) Tenant
shall not construct the Tenant’s Alterations until Landlord has approved in
writing the plans and specifications therefor, and (b) such Tenant’s Alterations
shall be constructed substantially in compliance with such approved plans and
specifications by a licensed contractor first approved by Landlord.  Tenant
shall pay a fee to Landlord in connection with any Tenant’s Alterations in an
amount equal to five percent (5%) of the total cost of such Tenant’s Alterations
and, whether or not Landlord approves such Tenant’s Alterations, Tenant shall
reimburse Landlord for any costs and expenses actually incurred in connection
with its review and approval of Tenant’s Alterations.  All Tenant’s Alterations
constructed by Tenant shall be constructed by a reputable licensed contractor
(approved in writing by Landlord) in accordance with all Laws using new
materials of good quality.

 

B.                                    Tenant shall not commence construction of
any Tenant’s Alterations until (i) all required governmental approvals and
permits have been obtained, (ii) all requirements regarding insurance imposed by
this Lease have been satisfied, (iii) Tenant has given Landlord at least five
(5) days’ prior written notice of its intention to commence such construction,
and (iv) if requested by Landlord, Tenant has obtained contingent liability and
broad form builders’ risk insurance in an amount reasonably satisfactory to
Landlord if there are any perils relating to the proposed construction not
covered by insurance carried pursuant to Article 9.

 

C.  All Tenant’s Alterations shall remain the property of Tenant during the
Lease Term but shall not be altered or removed from the Premises.  At the
expiration or sooner termination of the Lease Term, all Tenant’s Alterations
shall be surrendered to Landlord as part of the realty and shall then become
Landlord’s property, and Landlord shall have no obligation to reimburse Tenant
for all or any portion of the value or cost thereof; provided, however, Landlord
expressly reserves the right to require Tenant to remove any Tenant’s
Alterations and restore the Premises to its condition prior to such Tenant’s
Alterations.  If Tenant requests a determination from Landlord whether Landlord
will require any Tenant’s Alterations to be removed and the Premises to be
restored to its condition prior to such Tenant’s Alterations, Landlord shall
notify Tenant within ten (10) business days after such request of Landlord’s
determination.  Landlord’s failure to timely respond shall be deemed Landlord’s
election to require removal of such Tenant’s Alterations and restoration of the
Premises to its condition prior to such Tenant’s Alterations.

 

5.3                               Alterations Required by Law.  Tenant shall, at
its sole cost and expense, make any alteration, addition or change of any sort
to the Premises, the Building and the Project, that is required by any Law
because of (i) Tenant’s particular use or change of use of the Premises;
(ii) Tenant’s application for any permit or governmental approval;
(iii) Tenant’s construction or installation of any Tenant’s Alterations or Trade
Fixtures; or (iv) an Event of Tenant’s Default.  Any such alterations, additions
or changes shall be made by Tenant in accordance with and subject to the
provisions of Section 5.3.  Any other alteration, addition, or change required
by Law which is not the responsibility of Tenant pursuant to the foregoing shall
be made by Landlord (subject to Landlord’s right to reimbursement from Tenant
specified in Section 5.4).

 

5.4                               Amortization of Certain Capital Improvements. 
Tenant shall pay Additional Rent in the event Landlord reasonably elects or is
required to make any of the following kinds of capital improvements to the
Project and the cost thereof is not reimbursable as a Direct Expense or is not
the responsibility of Tenant pursuant to Section 5.3: (i) capital improvements
required to be constructed in order to comply with any Laws (excluding any
Hazardous Materials Laws) not in effect or applicable to the Project as of the
Effective Date; (ii) modification of existing or construction of additional
capital improvements or building service equipment for the purpose of reducing
the consumption of utility services or Direct Expenses; (iii) replacement of
capital improvements or building service equipment existing as of the Effective
Date when required because of normal wear and tear; and (iv) restoration of any
part of the Project that has been damaged by any peril to the extent the cost
thereof is not covered by insurance proceeds actually recovered by Landlord up
to a maximum amount per occurrence of ten percent (10%) of the then replacement
cost of the Project. The amount of Additional Rent Tenant is to pay with respect
to each such capital improvement shall be determined as follows:

 

A.                                    All costs paid by Landlord to construct
such improvements (including financing costs) shall be amortized over the useful
life of such improvement (as reasonably determined by Landlord in accordance
with generally accepted accounting principles) with interest on the unamortized
balance at the then prevailing market rate Landlord would pay if it borrowed
funds to construct such improvements from an institutional lender, and Landlord
shall inform Tenant of the monthly amortization payment required to so amortize
such costs, and shall also provide Tenant with the information upon which such
determination is made; and

 

B.                                    As Additional Rent, Tenant shall pay at
the same time the Base Monthly Rent is due an amount equal to Tenant’s Share of
such monthly amortization payment for each month after such improvements are
completed until the first to occur of (i) the expiration of the Lease Term (as
it may be extended), or (ii) the end of the term over which such costs were
amortized.

 

5.5                               Mechanic’s Liens.  Tenant shall keep the
Project free from any liens and shall pay when due all bills arising out of any
work performed, materials furnished, or obligations incurred by or at the
direction of Tenant or Tenant’s Agents relating to the Project.  If Tenant fails
to cause the release of record of any lien(s) filed against the Project (or any
portion thereof) or its leasehold interest therein by payment or posting of a
proper bond within ten (10) days from the date of the lien filing(s), then
Landlord may, at Tenant’s expense, cause such lien(s) to be released by any
means Landlord deems proper, including, but not limited to, payment of or
defense against the

 

Page 12

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

claim giving rise to the lien(s).  All sums disbursed, deposited or incurred by
Landlord in connection with the release of the lien(s) shall be due and payable
by Tenant to Landlord on demand by Landlord, together with interest at the
Agreed Interest Rate from the date of demand until paid by Tenant.

 

5.6                               Taxes on Tenant’s Property.  Tenant shall pay
before delinquency any and all taxes, assessments, license fees and public
charges levied, assessed or imposed against Tenant or Tenant’s estate in this
Lease or the property of Tenant situated within the Premises which become due
during the Lease Term, including, without limitation, Tenant’s Alterations and
Trade Fixtures. If any tax or other charge is assessed by any governments agency
because of the execution of this Lease, such tax shall be paid by Tenant. On
demand by Landlord, Tenant shall furnish Landlord with satisfactory evidence of
these payments.

 

ARTICLE 6

 

REPAIR AND MAINTENANCE

 

6.1                               Tenant’s Obligation to Maintain. By taking
possession of the Premises, Tenant shall be deemed to have accepted the Premises
as being in good, sanitary order, condition and repair.  Tenant shall, at
Tenant’s sole cost and expense, keep the Premises and every part thereof in good
condition and repair, damage thereto from causes beyond the control of Tenant
and ordinary wear and tear excepted.  Tenant shall upon the expiration or sooner
termination of this Lease hereof surrender the Premises in the condition
described in Section 15.2.  Except as specifically provided in an addendum, if
any, to this Lease, Landlord shall have no obligation whatsoever to alter,
remodel, improve, decorate or paint the Premises or any part thereof and the
parties hereto affirm that Landlord has made no representations to Tenant
respecting the condition of the Premises or the Building except as expressly
herein set forth.

 

6.2                               Landlord’s Obligation to Maintain.     
Landlord shall repair and maintain, in reasonably good condition, except as
provided in Sections 11.2 and 12.3, the following: (i) the structural components
of the Building, (ii) the Common Area of the Building, and (iii) the electrical,
life safety, plumbing, sewage and HVAC systems serving the Building, installed
or furnished by Landlord.  It is an express condition precedent to all
Landlords’ obligations to repair and maintain that Tenant shall have first
notified Landlord in writing of the need for such repairs and maintenance.  It
is expressly acknowledged and agreed that the Permitted Use requires continuous
operation of the HVAC systems serving the Premises.  Tenant shall notify
Landlord of the need for repairs of the HVAC system serving the Premises and, if
(a) Tenant is unable to communicate with Landlord; or (b) Landlord is unable to
commit to commence repairs within two (2) hours of notice during normal business
hours, or within six (6) hours during non-business hours; Tenant may perform
such repairs by using Landlord’s HVAC contractor and, to the extent Tenant is
not responsible for the cost of such repairs under this Lease, Landlord shall
reimburse Tenant for such reasonable, out-of-pocket costs incurred in connection
with such repairs within thirty (30) days after demand and presentation of paid
invoices related to such repairs.  In addition, promptly after completion of any
such repairs by Tenant, Tenant shall provide Landlord with paid invoices for all
such repairs.  The cost of such maintenance, repair and services shall be
included as part of Direct Expenses unless such maintenance, repairs or services
are necessitated, in whole or in part, by the act, neglect, fault or omission of
Tenant or Tenant’s Agents, or such services are to be a separate charge to
Tenant as described in Section 7.4, in which case Tenant shall pay to Landlord
the cost of such maintenance, repairs and services within ten (10) days
following Landlord’s written demand therefor.  Tenant hereby waives all rights
provided for by the provisions of Sections 1941 and 1942 of the California Civil
Code and any present or future Laws regarding Tenant’s right to make repairs at
the expense of Landlord and/or to terminate this Lease because of the condition
of the Premises.

 

6.3                               Control of Common Area.  Landlord shall at all
times have exclusive control of the Common Area. Landlord shall have the right,
exercisable in its sole and absolute discretion and without the same
constituting an actual or constructive eviction and without entitling Tenant to
any abatement of rent, to: (i) close any part of the Common Area to whatever
extent required in the opinion of Landlord’s counsel to prevent a dedication
thereof or the accrual of any prescriptive rights therein; (ii) temporarily
close the Common Area to perform maintenance or for any other reason deemed
sufficient by Landlord; (iii) change the shape, size, location and extent of the
Common Area; (iv) eliminate from or add to the Project any land or improvement,
including multi-deck parking structures; (v) make changes to the Common Area,
including, without limitation, changes in the location of driveways, entrances,
passageways, doors and doorways, elevators, stairs, restrooms, exits, parking
spaces, parking areas, sidewalks or the direction of the flow of traffic and the
site of the Common Area; (vi) remove unauthorized persons from the Project;
and/or (vii) change the name or address of the Building or Project.  Tenant
shall keep the Common Area clear of all obstructions created or permitted by
Tenant.  If, in the opinion of Landlord, unauthorized persons are using any of
the Common Area by reason of the presence of Tenant in the Building, Tenant,
upon demand of Landlord, shall restrain such unauthorized use by appropriate
proceedings.  In exercising any such rights regarding the Common Area,
(i) Landlord shall make a reasonable effort to minimize any disruption to
Tenant’s business, and (ii) Landlord shall not exercise its rights to control
the Common Area in a manner that would materially interfere with Tenant’s use of
the Premises without first obtaining Tenant’s consent, which consent shall not
be unreasonably withheld, conditioned or delayed.

 

ARTICLE 7

 

WASTE DISPOSAL AND UTILITIES

 

7.1                               Waste Disposal.  Tenant shall store its waste
either inside the Premises or within outside trash enclosures provided by
Landlord.

 

Page 13

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

7.2                               Hazardous Materials.

 

A.                                    The following terms shall have the
following meanings for purposes of this Lease:

 

“Biohazardous Materials” means any and all substances and materials defined or
referred to as “medical waste,” “biological waste,” “biohazardous waste,”
“biohazardous material” or any other term of similar import under any Hazardous
Materials Laws, including (but not limited to) California Health & Safety Code
Sections 25105 et seq., and any regulations promulgated thereunder, as amended
from time to time.

 

“Environmental Condition” means the presence or Release of any Hazardous
Materials in, over, on, under, through, from or about the Project (including,
but not limited to, the Premises).

 

“Environmental Damages” means all claims, suits, judgments, damages, losses,
penalties, fines, liabilities, encumbrances, liens, costs and expenses of
whatever kind or nature, contingent or otherwise, matured or unmatured,
foreseeable or unforeseeable, arising out of or in connection with any
Environmental Condition, including, to the extent arising out of an
Environmental Condition, without limitation: (A) damages for personal injury, or
for injury to Project or natural resources occurring on or off the Project,
including without limitation (1) any claims brought by or on behalf of any
person, (2) any loss of, lost use of, damage to or diminution in value of any
Project or natural resource, and (3) costs of any investigation, remediation,
removal, abatement, containment, closure, restoration, mitigation or monitoring
work required by any federal, state or local governmental agency or political
subdivision, or otherwise reasonably necessary to protect the public health or
safety or to restore the affected Project or natural resource to the condition
existing prior to the Environmental Condition, whether such work is completed on
or off the Project; (B) reasonable fees incurred for the services of attorneys,
consultants, contractors, experts and laboratories in connection with the
preparation of any feasibility studies, investigations or reports or the
performance of any work described above; (C) any liability to any third person
or governmental agency to indemnify such person or agency for costs expended or
liabilities incurred in connection with any items described in clause (A) or
(B) above; (D) any restrictions on use of the Project or adverse impacts on
marketing or leasing rentable or useable space on the Project; and (E) the
amount of any penalties, damages or costs a party is required to pay or incur in
excess of that which the party otherwise would reasonably have expected to pay
or incur absent the existence of the applicable Environmental Condition.

 

“Handling,” when used with reference to any substance or material, includes (but
is not limited to) any receipt, storage, use, generation, Release,
transportation, treatment, handling or disposal of such substance or material.

 

“Hazardous Materials” means any and all chemical, explosive, biohazardous,
radioactive or otherwise toxic or hazardous materials or hazardous wastes,
including without limitation any asbestos-containing materials, PCB’s, CFC’s,
petroleum and derivatives thereof, mold, Radioactive Materials, Biohazardous
Materials, Hazardous Wastes, any other substances defined or listed as or
meeting the characteristics of a hazardous substance, hazardous material,
hazardous waste, extremely hazardous waste, restricted hazardous waste, toxic
substance, toxic waste, biohazardous material, biohazardous waste, biological
waste, medical waste, radiation, radioactive substance, radioactive waste, or
other similar term, as applicable, under any law, statute, ordinance, code,
rule, regulation, directive, order, condition or other written requirement
enacted, promulgated or issued by any public officer or governmental or
quasi-governmental authority, whether now in force or hereafter in force at any
time or from time to time to protect the environment or human health, and/or any
mixed materials, substances or wastes containing more than one of the foregoing
categories of materials, substances or wastes.

 

“Hazardous Materials Laws” means, collectively, (A) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Sections 9601-9657, (B) the Hazardous Materials Transportation Act of 1975, 49
U.S.C. Sections 1801-1812, (C) the Resource Conservation and Recovery Act of
1976, 42 U.S.C. Sections 6901-6987 (together with any amendments thereto, any
regulations thereunder and any amendments to any such regulations as in effect
from time to time, “RCRA”), (D) the California Carpenter-Presley-Tanner
Hazardous Substance Account Act, California Health & Safety Code Sections 25300
et seq., (E) the Hazardous Materials Release Response Plans and Inventory Act,
California Health & Safety Code Sections 25500 et seq., (F) the California
Hazardous Waste Control Law, California Health & Safety Code Sections 25100 et
seq. (together with any amendments thereto, any regulations thereunder and any
amendments to any such regulations as in effect from time to time, the “CHWCL”),
(G) California Health & Safety Code Sections 25015-25027.8, (H) any amendments
to or successor statutes to any of the foregoing, as adopted or enacted from
time to time, (I) any regulations or amendments thereto promulgated pursuant to
any of the foregoing from time to time, (J) any statutes, laws, ordinances,
codes, regulations or other Laws relating to Biohazardous Materials, including
(but not limited to) any regulations or requirements with respect to the
shipping, use, decontamination and disposal thereof, and (K) any other Legal
Requirement now or at any time hereafter in effect regulating, relating to or
imposing liability or standards of conduct concerning any Hazardous Materials,
including (but not limited to) any requirements or conditions imposed pursuant
to the terms of any orders, permits, licenses, registrations or operating plans
issued or approved by any governmental or quasi-governmental authority from time
to time either on a Project-wide basis or in connection with any Handling of
Hazardous Materials in, on or about the Premises or the Project.

 

“Hazardous Waste Facility” means a hazardous waste facility as defined under the
CHWCL or any successor statute as in effect from time to time which requires any
permit or approvals issued by a governmental agency or regulatory agency (other
than a permit for the Handling by Tenant of the Permitted Hazardous Materials).

 

“Hazardous Wastes” means (A) any waste listed as or meeting the identified
characteristics of a “hazardous waste” or terms of similar import under RCRA,
(B) any waste meeting the identified characteristics of a “hazardous waste,”
“extremely hazardous waste” or “restricted hazardous waste” under the CHWCL,
and/or (C) any and all other substances and materials defined or referred to as
a “hazardous waste” or other term of similar import under any Hazardous
Materials Laws.

 

Page 14

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

“Radioactive Materials” means (A) any and all substances and materials the
Handling of which requires an approval, consent, permit or license from the
Nuclear Regulatory Commission, (B) any and all substances and materials the
Handling of which requires a Radioactive Material License or other similar
approval, consent, permit or license from the State of California. and (C) any
and all other substances and materials defined or referred to as “radiation,” a
“radioactive material” or “radioactive waste,” or any other term of similar
import under any Hazardous Materials Laws, including (but not limited to) Title
26, California Code of Regulations Section 17-30100, and any statutes,
regulations or other laws administered, enforced or promulgated by the Nuclear
Regulatory Commission.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, discharging,
injecting, escaping, leaching, migrating, dumping or disposing into the air,
land, Surface water, groundwater or the environment (including without
limitation the abandonment or discarding of receptacles containing any Hazardous
Materials).

 

“Tenant’s Contamination” means any Hazardous Material Release on or about the
Property caused by Tenant or a Tenant Party in violation of Hazardous Materials
Laws or other Laws.

 

B.                                    Tenant shall not cause or permit the
presence or Handling of any Hazardous Materials in, on or about the Premises or
the Project by any Tenant Party, except that Tenant shall be permitted to use in
the Premises in a normal and customary manner necessary and reasonable
quantities of office supplies or products (such as copier fluids or cleaning
supplies) customarily used in the conduct of general business office activities
(“Common Office Chemicals”), provided that the Handling of such Common Office
Chemicals by all Tenant Parties shall at all times comply with and be subject to
all provisions of this Lease and all Laws, including all Hazardous Materials
Laws.  In addition, the parties acknowledge that Tenant wishes and intends to
use all or a portion of the Premises in accordance with Section 4.1 for the
conduct by Tenant’s business in accordance with the permitted use, that such
use, as conducted or proposed to be conducted by Tenant, would customarily
include the Handling of Hazardous Materials, and that subject to all state,
local and federal laws, the Laws, the terms of this Lease and the Private
Restrictions, Tenant shall therefore be permitted to engage in the Handling in
the Premises only of necessary and reasonable quantities of Hazardous Materials
customarily used in or incidental to use all or a portion of the Premises in
accordance with Section 4.1 in the manner conducted or proposed to be conducted
by Tenant hereunder (“Permitted Hazardous Materials”), provided that the
Handling of such Permitted Hazardous Materials by all Tenant Parties shall at
all times comply with and be subject to all provisions of this Lease and all
Laws, including all Hazardous Materials Laws.  Without limiting the generality
of the foregoing, Tenant shall comply at all times with all Hazardous Materials
Laws applicable to any aspect of Tenant’s use of the Premises and the Project
and of Tenant’s operations and activities in, on and about the Premises and the
Project, and shall ensure at all times that Tenant’s Handling of Hazardous
Materials on and about the Premises does not violate (x) the terms of any
governmental licenses or permits applicable to the Building (including, but not
limited to, any discharge permit obtained by Tenant) or Premises or to Tenant’s
Handling of any Hazardous Materials therein, (y) any applicable requirements or
restrictions relating to the occupancy classification of the Building and the
Premises, or (z) any Laws.  To the extent Tenant’s suppliers or vendors or any
other Tenant Party moves any Hazardous Materials through the Building or the
Project (including, but not limited to, any elevators, if any, common hallways,
shared loading docks or other shared or common facilities within the Building,
but not including the movement thereof between non-contiguous portions of the
Premises), Tenant shall maintain or cause to be maintained detailed records
regarding the particular Hazardous Materials thus moved and the time of and
route and method of transportation for such movement, and shall make such
records available for inspection by Landlord and its consultants upon reasonable
notice at any time and from time to time.

 

C.                                    Tenant shall not (A) operate on or about
the Premises any facility required to be permitted or licensed as a Hazardous
Waste Facility or for which interim status as such is required, nor (B) store
any Hazardous Wastes on or about the Premises for any time longer than permitted
by Hazardous Materials Laws, nor (C) conduct any other activities on or about
the Premises that could result in the Premises or the Project or any portion
thereof being deemed to be a Hazardous Waste Facility (including, but not
limited to, any storage or treatment of any Hazardous Wastes which could have
such a result), nor (D) store any Hazardous Wastes on or about the Premises in
violation of any Laws or in violation of the terms of any governmental or
quasi-governmental licenses, permits or registrations held by Tenant in
connection with the conduct of its business in and about the Premises.  Nothing
contained herein shall prohibit Tenant from utilizing Hazardous Wastes or
Hazardous Materials in legally permissible levels as identified in the Hazardous
Material Questionnaire most recently approved by Landlord pursuant to the terms
of this Lease.

 

D.                                    Tenant shall not Release or dispose of any
Hazardous Wastes or Hazardous Materials at the Premises or on the Project except
in compliance with applicable Hazardous Materials Laws.  Tenant shall arrange
for off-site disposal under Tenant’s own name and EPA waste generator number (or
other similar identifying information issued or prescribed by any other
governmental authority with respect to Radioactive Materials., Biohazardous
Materials or any other Hazardous Materials) and at Tenant’s sole expense, in
compliance with all applicable Hazardous Materials Laws, with the requirements
under this Lease, and with all other applicable legal and regulatory
requirements. Without limiting the generality of the foregoing restrictions,
Tenant shall not (i) Release or discharge on, about or from the Project any
water or waste that at its point of origin contains a Hazardous Waste, as
defined in Title 42, U.S.C. Section 6901 et seq. or under any other Hazardous
Materials Law, or (ii) Release on, about or from the Project any Hazardous Air
Pollutants, as defined in Section 112(b) of the Clean Air Act (42 U.S.C.
Section 7412(b)), or (iii) Release or discharge any Hazardous Materials or
Hazardous Wastes into the sanitary sewer system serving the Premises, the
Building and/or the Project, in each case of (i), (ii) or (iii), except in
compliance with applicable Hazardous Materials Laws.

 

Page 15

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

E.                                     Notwithstanding any other provisions of
this Section or of this Lease, the following specific prohibitions shall apply
to the use and occupancy of the Premises by Tenant: (x) Tenant shall not install
or cause to be installed any underground storage tanks in, on or about the
Project at any time and (y) Tenant shall not Handle or bring onto the Project,
or cause or permit any Tenant Party to Handle or bring onto the Project, (A) any
Biohazardous Materials the use or presence of which requires a Biosafety Level 3
or 4 designation without the written approval of Landlord in Landlord’s sole
discretion, or (B) except in compliance with all applicable Hazardous Materials
Laws and other Laws, any biological agents or biological materials designated as
“select agents” or by any other similar designation applied by the US Food &
Drug Administration or by any other federal governmental agency or authority to
denote agents or materials associated with possible bioterrorism risks.

 

F.                                      Tenant shall make available at the
Premises the following information and/or documentation to Landlord (except for
the information identified in (1) below, which shall be provided to Landlord in
writing) prior to the Commencement Date, and thereafter shall make available
during regular business hours (except in the case of (1) below, which shall be
updated in writing) such information and/or documentation upon any commercially
reasonable request in writing by Landlord from time to time, which updates shall
reflect any material changes in such information and/or documentation: (1) A
then current inventory of all Hazardous Materials that Tenant receives, uses,
handles, generates, transports, stores, treats or disposes of from time to time,
or at the time of preparation of such inventory proposes or expects to use,
handle, generate, transport, store, treat or dispose of from time to time, in
connection with its operations at the Premises.  Such inventory shall include,
but shall separately identify, any Hazardous Wastes, Biohazardous Materials and
Radioactive Materials covered by the foregoing description. If such inventory
includes any Biohazardous Materials, Tenant shall also disclose in writing to
Landlord the Biosafety Level designation associated with the use of such
materials and shall be in the form of the Hazardous Materials Disclosure
Certificate provided by Landlord, (2) Copies of all then existing permits,
licenses, registrations and other similar documents issued and legally required
by any governmental or quasi-governmental authority that authorize any Handling
of Hazardous Materials in, on or about the Premises or the Project by any Tenant
Party, (3) All Safety Data Sheets (“SDS’s”), if any, legally required to be
maintained onsite with respect to operations of Tenant at the Premises from time
to time in accordance with California Code of Regulations Title 8, Section 5191,
Occupational Exposure to Hazardous Chemicals in Laboratories or 42 U.S.C.
Section 11021, or any amendments thereto, and any hazardous materials inventory
that detail the SDS’s if required by Laws or then otherwise maintained by
Tenant. (4) All hazardous waste manifests (as defined in Title 26, California
Code of Regulations Section 22-66481), if any, that Tenant is legally required
to complete, or does complete in the normal course of its business regardless of
any legal requirement, from time to time in connection with its operations at
the Premises, (5) A copy of any Hazardous Materials Business Plan if legally
required or if otherwise maintained by Tenant in the normal course of its
business, from time to time with respect to Tenant’s operations at the Premises
pursuant to California Health & Safety Code Sections 25500 et seq., and any
regulations promulgated thereunder, as amended from time to time, or in
connection with Tenant’s application for a business license from the City of
South San Francisco (the “City”).  Landlord in its discretion may elect to
prepare a coordinated emergency response plan for the entire Building and/or for
multiple Buildings on the Project, (6) Any Contingency Plans and Emergency
Procedures if legally required of Tenant or if otherwise maintained by Tenant in
the normal course of its business from time to time, in connection with its
operations at the Premises, pursuant to Title 26, California Code of Regulations
Sections 22-67140 et seq., and any amendments thereto, and any Training Programs
and Records required under Title 26, California Code of Regulations
Section 22-66493, and any amendments thereto from time to time. Landlord in its
discretion may elect to prepare a Contingency Plan and Emergency Procedures for
the entire Building and/or for multiple Buildings on the Project, (7) Copies of
any biennial or other periodic reports legally required to be furnished to the
California Department of Health Services from time to time, pursuant to Title
26, California Code of Regulations Section 22-66493 and any amendments thereto,
relating to any Hazardous Materials, (8) Copies of any industrial wastewater
discharge permits issued to or held by Tenant from time to time in connection
with its operations at the Premises, (9) Copies of any other lists, reports,
studies, or inventories of Hazardous Materials or of any subcategories of
materials included in Hazardous Materials that Tenant is otherwise legally
required to prepare and file from time to time under Hazardous Materials Laws
with any governmental or quasi-governmental authority in connection with
Tenant’s operations at the Premises, or which Tenant otherwise prepares in the
normal course of its business including (but not limited to) any forms or
reports filed by Tenant with the federal Food & Drug Administration or any other
regulatory authorities in connection with the presence (or lack thereof) of any
“select agents” or other Biohazardous Materials on the Premises, together with
proof of filing thereof, in each case except those portions containing
confidential and/or proprietary business information, (10) Any other information
reasonably requested by Landlord in writing from time to time in connection with
(A) Landlord’s monitoring (in Landlord’s sole and reasonable discretion) and
enforcement of Tenant’s obligations under this Section and of compliance with
applicable Laws in connection with any Handling or Release of Hazardous
Materials in the Premises or Building or on or about the Project by any Tenant
Party, (B) any inspections or enforcement actions by any governmental authority
pursuant to any Hazardous Materials Laws or any other Laws relating to the
presence or Handling of Hazardous Materials in the Premises or Building or on or
about the Project by any Tenant Party, and/or (C) Landlord’s preparation (in
Landlord’s sole and reasonable discretion) and enforcement of any reasonable
rules and procedures relating to the presence or Handling by Tenant or any
Tenant Party of Hazardous Materials in the Premises or Building or on or about
the Project, including (but not limited to) any contingency plans or emergency
response plans as described above.  Except as otherwise required by Law,
Landlord may provide only such non-confidential, non-proprietary information to
its lenders, consultants, investors, consultants and prospective lenders or
purchasers on an as needed basis.

 

G.                                    Tenant shall be responsible for and shall
indemnify, defend and hold Landlord harmless from and against all Environmental
Damages to the extent arising out of or in connection with, or otherwise
relating to, (i) any Handling of Hazardous Materials by any Tenant Party in, on
or about the Premises or the Project in violation of this Section, (ii) any
breach of Tenant’s obligations under this Section or of any Hazardous Materials
Laws by any Tenant Party, or (iii) the existence of any Tenant Contamination in,
on or about the Premises or the Project to the extent caused by any Tenant
Party, including without limitation any removal, cleanup or restoration work and
materials necessary to return the Project or any improvements of whatever nature
located on the Project to the condition existing prior to the existence of the
Tenant Contamination.  For clarification purposes, in no event shall

 

Page 16

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

Tenant be responsible for any Environmental Damages not caused, or contributed
to, by Tenant or Tenant Parties.  In the event of any Tenant Contamination in,
on or about the Premises or any other portion of the Project or any adjacent
lands, Tenant shall promptly remedy the problem in accordance with all
applicable Hazardous Materials Laws and Laws, shall give Landlord oral notice of
any such non-standard or non-customary Release promptly after Tenant becomes
aware of such Release, followed by written notice to Landlord within five
(5) days after Tenant becomes aware of such Release, and shall furnish Landlord
with concurrent copies of any and all notices, reports and other written
materials filed by any Tenant Party with any governmental authority in
connection with such Release.

 

H.                                   Tenant shall promptly provide Landlord with
copies of all notices received by Tenant relating to any actual or alleged
presence or Handling by any Tenant Party of Hazardous Materials in, on or about
the Premises or any other portion of the Project that could reasonably be
expected to result in material Environmental Damages, including, without
limitation, any notice of violation, notice of responsibility or demand for
action from any federal, state or local governmental authority or official in
connection with any actual or alleged presence or Handling by any Tenant Party
of Hazardous Materials in or about the Premises or any other portion of the
Project.

 

I.                                        In addition to, and not in limitation
of, Landlord’s rights under this Lease, upon reasonable prior request and notice
by Landlord, Tenant shall grant Landlord and its consultants, as well as any
governmental authorities having jurisdiction over the Premises or over any
aspect of Tenant’s use thereof, reasonable access to the Premises at reasonable
times to inspect Tenant’s Handling of Hazardous Materials in, on and about the
Premises, and Landlord shall not thereby incur any liability to Tenant or be
deemed guilty of any disturbance of Tenant’s use or possession of the Premises
by reason of such entry.  Notwithstanding Landlord’s rights of inspection and
review of documents, materials and physical conditions under this Section with
respect to Tenant’s Handling of Hazardous Materials, Landlord shall have no duty
or obligation to perform any such inspection or review or to monitor in any way
any documents, materials, physical conditions or compliance with Laws in
connection with Tenant’s Handling of Hazardous Materials, and no third Party
shall be entitled to rely on Landlord to conduct any such inspection, review or
monitoring by reason of the provisions of this Section.

 

J.                                        In the event Landlord reasonably
suspects that Tenant’s operations are not in compliance with applicable
Hazardous Materials Laws or the requirements of this Lease, Landlord reserves
the right to monitor, in Landlord’s reasonable discretion and at Landlord’s
cost, the reasonable cost of which shall be recoverable as an Operating Expense
hereunder (except in the case of a breach of any of Tenant’s obligations under
this Section, in which event such monitoring costs may be charged back entirely
to Tenant and shall be reimbursed by Tenant to Landlord after written demand by
Landlord from time to time, accompanied by supporting documentation reasonably
evidencing the costs for which such reimbursement is claimed), at such times and
from time to time as Landlord in its reasonable discretion may determine,
through consultants engaged by Landlord or otherwise as Landlord in its
reasonable discretion may determine, (x) all aqueous and atmospheric discharges
and emissions from the Premises during the Term by a Tenant Party, (y) Tenant’s
compliance and the collective compliance of all tenants in the Building with
requirements and restrictions relating to the occupancy classification of the
Building (including, but not limited to, Hazardous Materials inventory levels of
Tenant and all other tenants in the Building), and (z) Tenant’s compliance with
all other requirements of this Section.

 

K.                                    If Landlord, Tenant or any governmental or
quasigovernmental authority discovers any Release from the Premises during the
Term by a Tenant Party that, in Landlord’s reasonable determination, jeopardizes
the ability of the Building or the Project to meet applicable Laws or otherwise
adversely affects the Building’s or the Project’s compliance with applicable
discharge or emission standards, or if Landlord discovers any other breach of
Tenant’s obligations under this Section, then upon receipt of written notice
from Landlord or at such earlier time as Tenant obtains actual knowledge of the
applicable discharge, emission or breach, Tenant at its sole expense shall
immediately (x) in the case of a Release, cease the applicable discharge or
emission and remediate any continuing effects of the discharge or emission until
such time, if any, as Tenant demonstrates to Landlord’s reasonable satisfaction
that the applicable discharge or emission is in compliance with all applicable
Laws and any other applicable regulatory commitments and obligations, and (y) in
the case of any breach of Tenant’s obligations under this Section, take such
corrective measures as Landlord may reasonably request in writing in order to
cure or eliminate the breach as promptly as practicable and to remediate any
continuing effects of the breach.

 

L.                                     If Tenant or any Tenant Party Handles any
Hazardous Materials in, on or about the Premises or the Project during the term
of this Lease, then within sixty (60) days after the termination or expiration
of this Lease, Tenant at its sole cost and expense, shall obtain and deliver to
Landlord an environmental study, performed by an expert reasonably satisfactory
to Landlord, evaluating, the presence or absence of any Tenant Contamination in,
on and about the Premises and the Property.  Such study shall be based on the
industry-wide standard for a reasonable and prudent level of tests and
investigations of the Premises and surrounding portions of the Project (if
appropriate) which tests shall be conducted no earlier than the date of
termination or expiration of this Lease.  Liability for any remedial actions
required or recommended on the basis of such study shall be allocated in
accordance with the applicable provisions of this Lease.  To the extent any such
remedial actions are the responsibility of Tenant, Tenant at its sole expense
shall promptly commence and diligently pursue to completion the required
remedial actions.

 

M.                                 If Landlord in its sole and absolute
discretion adopts any emergency response plan and/or any Contingency Plan and
Emergency Procedures for the Building or for multiple Buildings on the Project
as contemplated above, Landlord shall provide copies of any such plans and
procedures to Tenant and Tenant shall, at its sole cost and expense, comply with
all of the requirements of such plans and procedures to the extent applicable to
Tenant and/or the Premises.  Landlord alone shall determine, in its sole and
reasonable discretion, the appropriate scope of such plans consultation and
shall take into account reasonable commentary by Tenant concerning Landlord’s
adoption or modification of any such plans or procedures, but Landlord shall not
be required to incorporate such Tenant commentary.

 

Page 17

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

N.                                    Without limiting any other applicable
provisions of this Section, if Tenant Handles or proposes to Handle any
Radioactive Materials in or about the Premises, Tenant shall, upon reasonable
request by Landlord, make available for inspection and copying by Landlord
copies of Tenant’s licenses or permits for such Radioactive Materials and copies
of all radiation protection programs and procedures required under applicable
Laws or otherwise adopted by Tenant from time to time in connection with
Tenant’s Handling of such Radioactive Materials.  In addition, Tenant shall
comply with any and all rules and procedures issued by Landlord in its good
faith discretion from time to time with respect to the Handling of Radioactive
Materials on the Project (such as, by way of example but not limitation,
rules implementing a label defacement program for decayed waste destined for
common trash and/or rules relating to transportation and storage of Radioactive
Materials on the Project), provided that such rules and procedures shall be
reasonable and customary and not in conflict with any applicable Laws.

 

O.                                    Notwithstanding any other provisions of
this Lease, Tenant expressly agrees as follows: (1) If Tenant Handles any
Radioactive Materials in or about the Premises during the term of this Lease,
then for so long as any license or permit relating to such Radioactive Materials
remains open following any otherwise applicable termination or expiration of the
term of this Lease and another entity handling Radioactive Materials which is a
prospective tenant of Landlord is legally prohibited from occupying the
Premises, then and in such event, Tenant shall be deemed to be occupying the
Premises on a holdover basis without Landlord’s consent (notwithstanding such
otherwise applicable termination or expiration of the term of this Lease) and
shall be required to continue to pay Rent and other charges in accordance with
the holdover provisions of this Lease until such time as either (i) all such
Radioactive Materials licenses and permits have been fully closed out in
accordance with the requirements of this Lease and with all applicable Hazardous
Materials Laws and other Laws or (ii) other entities handling Radioactive
Materials occupy the Premises.  (2) If Tenant Handles any Hazardous Materials in
or about the Premises during the term of this Lease and, at the otherwise
applicable termination or expiration of the term of this Lease, Tenant has
failed to remove from the Premises, the Building and/or the Project all
Hazardous Materials Handled by a Tenant Party or has failed to complete any
remediation or removal of Tenant’s Contamination and/or to have fully
remediated, in compliance with the requirements of this Lease and with all
applicable Hazardous Materials Laws and other Laws, the Tenant’s Handling and/or
Release (if applicable) of any such Hazardous Materials and/or Tenant shall have
failed to obtain and deliver to Landlord a clearance certificate (“Clearance
Certificate”) from the Santa Clara County Department of Health to the extent
such a certificate is legally required to terminate Tenant’s operations, then
for so long as such circumstances continue to exist, Tenant shall be deemed to
be occupying the Premises on a holdover basis without Landlord’s consent
(notwithstanding such otherwise applicable termination or expiration of the Term
of this Lease) and shall be required to continue pay Rent and other charges in
accordance with the holdover provisions of this Lease until such time as all
such circumstances have been fully resolved in accordance with the requirements
of this Lease and with all applicable Hazardous Materials Laws and other Laws. 
For purposes of this Section below, “known” shall include both (A) matters
actually known to either Landlord or Tenant at the relevant date and (B) any
matters disclosed in the post-occupancy environmental study required under this
Lease.

 

P.                                      Tenant’s obligations and Landlord’s
rights under this Section shall survive the expiration or other termination of
this Lease and shall survive any conveyance by Landlord of its interest in the
Premises.  The provisions of this Section and any exercise by either party of
any of the rights and remedies contained herein shall be without prejudice to
any other rights and remedies that such party may have under this Lease or under
applicable Laws with respect to any Environmental Conditions and/or any
Hazardous Materials with respect to any breach of the other party’s obligations
under this Section.  Either party’s exercise or failure to exercise, at any time
or from time to time, any or all of the rights granted in this Section shall not
in any way impose any liability on such party or shift from the other party to
such party any responsibility or obligation imposed upon the other party under
this Lease or under applicable Laws with respect to Hazardous Materials,
Environmental Conditions and/or compliance with Laws.

 

Q.                                    Landlord represents and warrants that, as
of the date of this Lease, Landlord has not received written notice from any
governmental agency with jurisdiction over the Premises that the Premises does
not comply with all Laws regarding the presence, release, storage, use and
handling of Hazardous Materials, which violation remains uncured.  Tenant shall
have no liability or responsibility with respect to Hazardous Materials
conditions existing as of the date of this Lease, nor with respect to any
Hazardous Materials which were caused by Landlord, its agents, employees or
contractors or by any third party other than Tenant’s Agents.  Landlord shall
take responsibility, at its sole cost and expense, for any
governmentally-ordered clean-up, remediation, removal, disposal, neutralization
or other treatment of Hazardous Materials conditions described in the
immediately preceding sentence. To the best of Landlord’s actual knowledge there
are no known hazardous materials existing on the Property as of the date of the
Lease.

 

7.3                               Utilities:  Except as otherwise provided in
this Section 7.3, all charges for water, gas, electricity, sewer service, waste
pick-up and other utilities shall be included as part of Direct Expenses. 
Notwithstanding the foregoing, (i) Tenant shall be responsible for the payment
of all telecommunications services provided to the Premises, and (ii) if
Landlord determines that Tenant is using a disproportionate amount of any
utility service, then Landlord at its election may (a) periodically charge
Tenant, as Additional Rent, a sum equal to Landlord’s reasonable estimate of the
cost of Tenant’s excess use of such utility service, or (ii) install a separate
meter (at Tenant’s expense) to measure the utility service supplied to the
Premises and periodically charge Tenant, as Additional Rent, a sum equal to  the
cost of Tenant’s excess use of such utility service as measured by such separate
meter.

 

7.4                               Utilities and Services.  Provided that there
are no uncured Events of Tenant’s Default, Landlord agrees to furnish or cause
to be furnished to the Premises during generally recognized business hours
electricity for normal lighting and standard office equipment, gas and normal
heating and air conditioning required in Landlord’s judgment for the comfortable
use and occupation of the Premises. Landlord, at its option, may require a
separate meter and bill to Tenant for any extraordinary electric power
requirements or for any special equipment that requires either 3-phase electric
power or any voltage in excess of 120.  Landlord shall not be in default
hereunder or be liable for any damages directly or indirectly resulting from,
nor shall rent be abated by reason of failure to furnish

 

Page 18

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

any of the foregoing items as a result of (a) accident, breakage or repairs;
(b) strikes, lockouts or other labor disturbance or labor dispute of any
character; (c) governmental regulation, moratorium or other governmental action;
(d) inability, despite the exercise of reasonable diligence, to obtain any of
the foregoing utilities or services; (e) interruption necessary to install or
repair facilities in the Building, or (f) any other causes beyond Landlord’s
reasonable control.  In the event of any failure, stoppage or interruption of
such utilities or services, Landlord shall diligently attempt to promptly resume
the utilities or service in question.

 

7.5                               Compliance with Regulations.  Tenant shall
comply with all rules, regulations and requirements promulgated by national,
state or local governmental agencies or utility suppliers concerning the use of
utility services, including, without limitation, any rationing, limitation or
other control, together with all rules, regulations and requirements promulgated
by Landlord from time to time to conserve utilities and/or reduce utilities
costs. Tenant shall not be entitled to terminate this Lease nor to any abatement
in rent by reason of such compliance.

 

7.6                               Window Treatments:  Landlord reserves the
right, exercisable in its sole and absolute discretion, to install and/or apply
any treatments to the interior and/or exterior surfaces of any windows of the
Premises as Landlord may from time to time desire.

 

7.7                               Supplemental HVAC:   Pursuant to and in
accordance with the terms of this Article 7, Tenant shall be entitled to install
and maintain supplemental HVAC equipment within the Premises to provide 24/7
cooling within certain portions of the Premises (collectively, the “Supplemental
HVAC Equipment”).  Tenant’s installation, use and maintenance of the
Supplemental HVAC Equipment shall be at Tenant’s sole cost and expense and shall
be installed in a location approved by Landlord, which approval shall not be
unreasonably withheld, and Tenant shall at all times maintain the Supplemental
HVAC Equipment in good condition and repair.  The Supplemental HVAC Equipment
shall be separately metered at Tenant’s sole cost and expense (including
condensor water and electricity, as applicable), and all costs and utility
charges relating to the installation, operation, maintenance and repair of such
Supplemental HVAC Equipment shall be paid for by Tenant.  If Tenant elects to
install any additional supplemental HVAC equipment pursuant to the terms of this
Article 7, Tenant shall install and operate the additional supplemental HVAC
equipment in compliance with applicable Laws and shall at all times maintain the
additional supplemental HVAC equipment, in good condition and repair.  If Tenant
desires to relocate the Supplemental HVAC Equipment, Tenant shall obtain
Landlord’s prior written approval of the new location, and any costs incurred
due to the relocation shall be Tenant’s sole responsibility.  Upon the
expiration or earlier termination of this Lease, Tenant shall surrender the
Supplemental HVAC Equipment to Landlord in good condition, normal wear and tear
excepted, or, at Landlord’s option, Tenant shall remove the Supplemental HVAC
Equipment and repair any damage to the Premises and/or the Building caused by
such removal.

 

7.8                               Backup
Generator:                                        Subject to the terms of
Article 5 above, it is acknowledged that the previous tenant of the Premises has
surrendered an emergency backup generator, including wiring, tanks and other
related equipment (collectively, the “Generator”). Landlord represents and
warrants that Tenant may utilize the Generator during the Term in the current
location (“Generator Area”), in order to provide a source of backup power for
the Premises. Tenant and its authorized personnel shall further have the right
to access the Generator Area for purposes of installing, maintaining, refueling,
repairing and replacing the Generator, subject to force majeure and compliance
with the Building’s rules and regulations.  Tenant shall maintain and operate
the Generator in compliance with all applicable Laws, it being acknowledged and
agreed that the Generator is the property of the previous tenant and Tenant has
no records of maintenance, permits or approvals related to the Generator.  Upon
the expiration or earlier termination of this Lease, Tenant shall surrender the
Generator to Landlord in the same condition as of the date hereof, normal wear
and tear excepted.  Landlord makes no representation or warranty regarding the
Generator and is permitting Tenant to use the Generator on an “as is” and “with
all faults” basis.

 

ARTICLE 8

 

DIRECT EXPENSES

 

8.1                               Tenant’s Obligation to Reimburse.  As
Additional Rent, Tenant shall pay Tenant’s Share (specified in Section G of the
Summary) of the amount of Direct Expenses paid or incurred in any calendar
year.  The following provision shall apply to the foregoing obligation of
Tenant:

 

A.                                    Payment shall be made by whichever of the
following methods is from time to time designated by Landlord, and Landlord
reserves the right to change the method of payment at any time in its sole and
absolute discretion. After each calendar year during the Lease Term, Landlord
may invoice Tenant for Tenant’s Share of the Direct Expenses for such calendar
year, and Tenant shall pay such amounts so invoiced within ten (10) business
days after receipt of such notice. Alternatively, (i) Landlord shall deliver to
Tenant Landlord’s reasonable estimate of the Direct Expenses it anticipates will
be paid or incurred for the calendar year in question; (ii) during such calendar
year, Tenant shall pay such Tenant’s Share of the estimated Direct Expenses in
advance in equal monthly installments due with each installment of Base Monthly
Rent; and (iii) within one hundred twenty (120) days after the end of such
calendar year (or as soon thereafter as is reasonably practical), Landlord shall
furnish to Tenant a statement in reasonable detail of the actual Direct Expenses
for the just ending calendar year.  If Tenant’s estimated payments are less than
Tenant’s Share of actual Direct Expenses as shown by the applicable statement,
Tenant shall pay the difference to Landlord within ten (10) business days after
delivery of such statement.  If Tenant shall have overpaid Tenant’s Share of
actual Direct Expenses, then Landlord shall credit such overpayment toward
Tenant’s next installment payment of Tenant’s Share of estimated Direct
Expenses.  When the final determination is made of Tenant’s Share of actual
Direct Expenses for the calendar year in which this Lease expires or sooner
terminates, Tenant shall, even though this Lease has terminated, pay the
difference to Landlord within ten (10) business days after delivery of the final
statement.  Conversely, any overpayment by Tenant shall be rebated by Landlord
to Tenant concurrently with the delivery of such final statement.

 

Page 19

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

B.                                    Within sixty (60) days after the date of
Tenant’s receipt of Landlord’s statement of actual Direct Expenses for any
calendar year, Tenant may give Landlord written notice of its intent to review
records, invoices and receipts relating to the actual Direct Expenses for such
calendar year.  Tenant shall provide Landlord with at least ten (10) days prior
written notice of the date upon which it intends to review such records,
invoices and receipts.  The review shall be performed during normal business
hours at Landlord’s principal place of business or such other location as may be
designated by Landlord, and shall be performed at Tenant’s sole cost and
expense.  Promptly following Tenant’s review of such records, invoices and
receipts, Tenant shall provide Landlord with a copy of the results of such
review and Tenant’s conclusions regarding any overstatement or understatement by
Landlord of actual Direct Expenses for such calendar year.  If Landlord disputes
Tenant’s conclusions regarding any such overstatement or understatement, Tenant
shall select a certified public accountant, subject to Landlord’s reasonable
approval, (“Auditor”) to review the accuracy of Tenant’s determination.  During
such Auditor’s review, Tenant shall continue to pay, without abatement or
offset, all Base Monthly Rent and Additional Rent (as calculated by Landlord)
payable by Tenant under this Lease.  Tenant shall be responsible for the cost
and expense of such audit unless the Auditor finds greater than an overall five
(5%) discrepancy resulting in overpayment by Tenant. .  The Auditor’s decision
shall be final and binding on the parties.  In the event that the Auditor finds
greater than an overall five percent (5%) discrepancy resulting in overpayment
by Tenant , then Landlord shall reimburse Tenant for the reasonable cost and
expense of the Audit, which reimbursement shall be made by Landlord to Tenant
within thirty (30) days following Landlord’s receipt of Tenant’s written demand
therefor, together with satisfactory evidence of the sums paid by Tenant for
such Audit. In the event Tenant fails to object in writing to Landlord’s
determination of actual Direct Expenses within sixty (60) days following
delivery of Landlord’s statement, Landlord’s determination of actual Direct
Expenses for the applicable calendar year shall be conclusive and binding on
Tenant and any future claims to the contrary shall be barred.

 

8.2                               Direct Expenses Defined.  The term “Direct
Expenses” shall be determined as if the Project were one hundred percent (100%)
occupied and shall mean the following:

 

A.                                    All costs and expenses paid or incurred by
Landlord in doing the following (including payments to independent contractors
providing services related to the performance of the following):
(i) maintaining, cleaning, repairing and resurfacing the roof (including repair
of leaks) and the exterior surfaces (including painting) of all buildings
located on the Project and maintaining and repairing the structural components
of the Building; (ii) maintenance of the liability, fire, property damage and
any other insurance covering the Project carried by Landlord pursuant to
Section 9.2 or otherwise (including the prepayment of premiums for coverage of
up to one year); (iii) maintaining, repairing, operating and replacing when
necessary HVAC equipment, utility facilities and other building service
equipment; (iv) providing utilities to the Project (including lighting, trash
removal and water for landscaping irrigation); (v) complying with all applicable
Laws and Private Restrictions; (vi) operating, maintaining, repairing, cleaning,
painting, restriping and resurfacing the Common Area; (vii) replacement or
installation of lighting fixtures, directional or other signs and signals,
irrigation systems, trees, shrubs, ground cover and other plant materials, and
all landscaping in the Common Area; (viii) providing utilities other than those
which are separately chargeable to Tenant; and (ix) providing security, if any;

 

B.                                    The following costs: (i) Real Property
Taxes as defined in Section 8.3; (ii) the amount of any deductible paid by
Landlord under any insurance maintained by Landlord; (iii) the cost to repair
damage caused by an Uninsured Peril up to a maximum amount in any twelve (12)
month period equal to four percent (4%) of the replacement cost of the Project;
and (iv) that portion of all compensation (including benefits and premiums for
workers’ compensation and other insurance) paid to or on behalf of employees of
Landlord but only to the extent they are involved in the performance of the work
described by Sections 8.2A or 8.2D that is fairly allocable to the Project;

 

C.                                    Fees for management services rendered by
either Landlord or a third party manager engaged by Landlord (which may be a
party affiliated with Landlord); and

 

D.                                    All additional costs and expenses incurred
by Landlord with respect to the operation, protection, maintenance, repair and
replacement of the Project which would be considered a current expense (and not
a capital expenditure but subject to Tenant’s obligations under Section 5.4)
pursuant to generally accepted accounting principles; provided, however, that
Direct Expenses shall not include any of the following: (i) debt payments on any
loans affecting the Project; (ii) depreciation of any buildings or any major
systems of building service equipment within the Project; (iii) leasing
commissions; and (iv) the cost of tenant improvements installed for the
exclusive use of other tenants of the Project.

 

8.3                               Real Property Taxes.  The term “Real Property
Taxes” shall mean all taxes, assessments, levies, and other charges of any kind
or nature whatsoever, general and special, foreseen and unforeseen (including
all installments of principal and interest required to pay any existing or
future general or special assessments for public improvements, services or
benefits, and any increases resulting from reassessments resulting from a change
in ownership, new construction, or any other cause), now or hereafter imposed by
any governmental or quasi-governmental authority or special district having the
direct or indirect power to tax or levy assessments, which are levied or
assessed against, or with respect to the value, occupancy or use of all or any
portion of the Project (as now constructed or as may at any time hereafter be
constructed, altered or otherwise changed) or Landlord’s interest therein, the
fixtures, equipment and other property of Landlord, real or personal, that are
an integral part of and located on the Project, the gross receipts, income, or
rentals from the Project, or the use of parking areas, public utilities, or
energy within the Project, or Landlord’s business of leasing the Project.  If at
any time during the Lease Term the method of taxation or assessment of the
Project prevailing as of the Effective Date shall be altered so that in lieu of
or in addition to any Real Property Taxes described above there shall be levied,
assessed or imposed (whether by reason of a change in the method of taxation or
assessment, creation of a new tax or charge, or any other cause) an alternate or
additional tax or charge (i) on the value, use or occupancy of the Project or
Landlord’s interest therein, or (ii) on or measured by the gross receipts,
income or rentals from the Project, on Landlord’s business of leasing the
Project, or computed in any manner with respect to the operation

 

Page 20

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

of the Project, then any such tax or charge, however designated, shall be
included within the meaning of the term “Real Property Taxes” for purposes of
this Lease.  If any Real Property Tax is based upon property or rents unrelated
to the Project, then only that part of such Real Property Taxes that is fairly
allocable to the Project shall be included within the meaning of the term “Real
Property Taxes.”  Notwithstanding the foregoing the term “Real Property Taxes”
shall not include estate, inheritance, transfer, gift or franchise taxes of
Landlord or the federal or state net income tax imposed on Landlord’s income
from all sources.  “Real Property Taxes” shall also include any costs and
expenses incurred by Landlord in connection with appealing and/or contesting any
Real Property Taxes.

 

ARTICLE 9

 

INSURANCE

 

9.1                               Tenant’s Insurance. Tenant shall maintain
insurance complying with all of the following:

 

A.                                    Tenant shall procure, pay for and keep in
full force and affect the following:

 

(1)                                 Commercial general liability insurance,
including property damage, against liability for personal injury, bodily injury,
death and damage to property occurring in or about, or resulting from an
occurrence in or about, the Premises with combined single limit coverage of not
less than the amount of Tenant’s Liability Insurance Minimum specified in
Section Q of the Summary, which insurance shall contain a “contractual
liability” endorsement insuring Tenant’s performance of Tenant’s obligation to
indemnify Landlord contained in Section 10.3;

 

(2)                                 Fire and property damage insurance in
so-called “all risk” form insuring Tenant’s Trade Fixtures and Tenant’s
Alterations for the full actual replacement cost thereof; and

 

(3)                                 Such other insurance that from time to time
is either (i) required by any Lender, or (ii) reasonably required by Landlord
and customarily carried by tenants of similar property in similar businesses in
the vicinity of the Project.

 

B.                                    Each policy of insurance required to be
carried by Tenant pursuant to this Section 9.1:  (i) shall name Landlord and
such other parties in interest as Landlord reasonably designates as additional
insured; (ii) shall be primary insurance which provides that the insurer shall
be liable for the full amount of the loss up to and including the total amount
of liability set forth in the declarations without the right of contribution
from any other insurance coverage of Landlord; (iii) shall be in a form
satisfactory to Landlord; (iv) shall be carried with companies reasonably
acceptable to Landlord and having a rating of A+, AAA or better in “Best’s
Insurance Guide;” (v) shall provide that such policy shall not be subject to
cancellation, lapse or change except after at least thirty (30) days prior
written notice to Landlord so long as such provision of thirty (30) days’ notice
is reasonably obtainable, but in any event not less than ten (10) days prior
written notice; (vi) shall not have a “deductible” in excess of such amount as
is approved by Landlord; (vii) shall contain a cross liability endorsement;
(viii) shall contain a “severability” clause; and (ix) shall be in such form and
include such endorsements as may be required by any Lender or insurance advisor
of Landlord.  If Tenant has in full force and effect a blanket policy of
liability insurance with the same coverage for the Premises as described above,
as well as other coverage of other premises and properties of Tenant, or in
which Tenant has some interest, such blanket insurance shall satisfy the
requirements of this Section 9.1 provided such blanket insurance shall have a
Landlord’s protective liability endorsement attached thereto in a form
acceptable to Landlord.

 

C.                                    A copy of each paid-up policy evidencing
the insurance required to be carried by Tenant pursuant to this Section 9.1
(appropriately authenticated by the insurer) or a certificate of the insurer,
certifying that such policy has been issued, providing the coverage required by
this Section 9.1, and containing the provisions specified herein, shall be
delivered to Landlord prior to the time Tenant or any of its Agents enters the
Premises and upon renewal of such policies, but not less than five (5) days
prior to the expiration of the term of such coverage.  Landlord may, at any
time, and from time to time, inspect and/or copy any and all insurance policies
required to be procured by Tenant pursuant to this Section 9.1.  If any Lender
or insurance advisor reasonably determines at any time that the amount of
coverage required for any policy of insurance Tenant is to obtain pursuant to
this Section 9.1 is not adequate, then Tenant shall increase such coverage for
such insurance to such amount as such Lender or insurance advisor reasonably
deems adequate.

 

9.2                               Landlord’s Insurance.  Landlord shall have the
following obligations and options regarding insurance:

 

A.                                    Landlord shall maintain a policy or
policies of fire and property damage insurance in so-called “all risk” form
insuring Landlord (and such others as Landlord may designate) against loss of
rents for a period of not less than twelve (12) months and from physical damage
to the Project with coverage of not less than the full replacement cost
thereof.  Landlord may so insure the Project separately, or may insure the
Project with other property owned by Landlord which Landlord elects to insure
together under the same policy or policies.  Such fire and property damage
insurance (i) may be endorsed to cover loss caused by such additional perils
against which Landlord may elect to insure, including, without limitation,
earthquake and/or flood, and to provide such additional coverage as Landlord
reasonably requires, and (ii) shall contain reasonable “deductibles” which, in
the case of earthquake and flood insurance, may be up to fifteen percent (15%)
of the replacement value of the property insured or such higher amount as is
then commercially reasonable. Landlord shall not be required to cause such
insurance to cover any Trade Fixtures or Tenant’s Alterations.

 

B.                                    Landlord may maintain a policy or policies
of commercial general liability insurance insuring Landlord (and such others as
are designated by Landlord) against liability for personal injury, bodily
injury, death and damage to property occurring or resulting from an occurrence
in, on or about the Project, with combined single limit coverage in such amount
as Landlord from time to time determines is reasonably necessary for its
protection.

 

Page 21

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

9.3                               Tenant’s Obligation to Reimburse.  If
Landlord’s insurance rates for the Project are increased at any time during the
Lease Term as a result of the nature of Tenant’s use of the Premises, Tenant
shall reimburse Landlord for the full amount of such increase within fifteen
(15) days following receipt of a bill from Landlord therefor.

 

9.4                               Release and Waiver of Subrogation.  Landlord
and Tenant each hereby waives all rights of recovery against the other and the
other’s Agents on account of loss and damage occasioned to the property of such
waiving party to the extent only that such loss or damage is required to be
insured against under any “all risk” property insurance policies required by
this Article 9; provided, however, that (i) the foregoing waiver shall not apply
to the extent of Tenant’s obligations to pay deductibles under any such policies
and this Lease, and (ii) if any loss is due to the act, omission or negligence
or willful misconduct of Tenant or its agents, employees, contractors, guests or
invitees, Tenant’s liability insurance shall be primary and shall cover all
losses and damages prior to any other insurance hereunder.  By this waiver it is
the intent of the parties that neither Landlord nor Tenant shall be liable to
any insurance company (by way of subrogation or otherwise) insuring the other
party for any loss or damage insured against under any “all-risk” property
insurance policies required by this Article 9, even though such loss or damage
might be occasioned by the negligence of such party or its Agents.  The
provisions of this Section 9.4 shall not limit the indemnification, hold
harmless and/or defense provisions elsewhere contained in this Lease.

 

ARTICLE 10

 

LIMITATION ON LANDLORD’S

LIABILITY AND INDEMNITY

 

10.1                        Limitation on Landlord’s Liability.  Landlord shall
not be liable to Tenant, nor shall Tenant be entitled to terminate this Lease or
to any abatement of rent (except as expressly provided otherwise herein), for
any injury to Tenant or Tenant’s Agents, damage to the property of Tenant or
Tenant’s Agents, or loss to Tenant’s business resulting from any cause,
including, without limitation, any of the following:  (i) failure, interruption
or installation of any HVAC or other utility system or service; (ii) failure to
furnish or delay in furnishing any utilities or services when such failure or
delay is caused by fire or other peril, the elements, labor disturbances of any
character, or any other accidents or any other conditions; (iii) limitation,
curtailment, rationing or restriction on the use of water or electricity, gas or
any other form of energy or any services or utility serving the Project;
(iv) vandalism or forcible entry by unauthorized persons or the criminal act of
any person; or (v) penetration of water into or onto any portion of the Premises
or the Building through roof leaks or otherwise.  Notwithstanding the foregoing
but subject to Section 9.4 and Section 10.2, Landlord shall be liable for any
such injury, damage or loss which is caused solely by Landlord’s willful
misconduct or gross negligence of which Landlord has actual notice and a
reasonable opportunity to cure but which it fails to so cure; provided, however,
notwithstanding anything contained in this Lease to the contrary, in no event
shall Landlord be liable to Tenant for lost profits, consequential damages
and/or incidental damages of any kind or nature.

 

10.2                        Limitation on Tenant’s Recourse.  If Landlord is a
corporation, trust, partnership, limited liability company, joint venture,
unincorporated association or other form of business entity:  (i) the
obligations of Landlord shall not constitute personal obligations of the
officers, directors, trustees, partners, joint venturers, members, managers,
owners, stockholders, or other principals or representatives of such business
entity, and (ii) Tenant shall not have recourse to the assets of such of
officers, directors, trustees, partners, joint venturers, members, managers,
owners, stockholders, principals or representatives except to the extent of
their interest in the Project.  Tenant hereby waives and releases the officers,
directors, trustees, partners, joint venturers, members, managers, owners,
stockholders, principals or representative from personal liability for the
obligations of Landlord under this Lease, and Tenant shall have recourse only to
the interest of Landlord in the Project for the satisfaction of the obligations
of Landlord hereunder and shall not have recourse to any other assets of
Landlord for the satisfaction of such obligations.

 

10.3                        Indemnification of Landlord.  To the fullest extent
permitted by law, Tenant shall hold harmless, indemnify and defend Landlord, and
its Agents, with competent counsel reasonably satisfactory to Landlord (and
Landlord agrees to accept counsel that any insurer requires be used), from all
liability, penalties, losses, damages, costs, expenses, causes of action, claims
and/or judgments arising by reason of any death, bodily injury, personal injury
or property damage resulting from (i) any cause or causes whatsoever (other than
solely by the willful misconduct or gross negligence of Landlord of which
Landlord has had notice and a reasonable time to cure, but which Landlord has
failed to cure) occurring in or about or resulting from an occurrence in or
about the Premises during the Lease Term, (ii) the negligence or willful
misconduct of Tenant or its Agents, wherever the same may occur, or (iii) an
Event of Tenant’s Default.  The provisions of this Section 10.3 shall survive
the expiration or sooner termination of this Lease.

 

10.4                        Indemnification of Tenant.  To the fullest extent
permitted by law, but subject to the express limitations on liability contained
in this Lease (including, without limitation, the provisions of Sections 10.1,
10.2, and 10.3), Landlord shall defend, indemnify, protect, save and hold
harmless Tenant, its agents and any and all affiliates of Tenant, from and
against any and all Damages arising either before or after the Commencement Date
from (a) the negligence or willful misconduct of Landlord, its contractors,
employees or authorized agents in connection with the operation, maintenance or
repair of the Project; and (b) any other matters for which Landlord has agreed
to indemnify Tenant pursuant to any other provision of this Lease.  The
provisions of this Section 10.4 shall expressly survive the expiration or sooner
termination of this Lease.

 

Page 22

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

ARTICLE 11

 

DAMAGE TO PREMISES

 

11.1                        Landlord’s Duty to Restore.  If the Premises are
damaged by any peril after the Effective Date, Landlord shall restore the
Premises unless the Lease is terminated by Landlord pursuant to Section 11.2 or
by Tenant pursuant to Section 11.3.  All insurance proceeds available from the
fire and property damage insurance carried by Landlord pursuant to Section 9.2
shall be paid to and become the property of Landlord.  If this Lease is
terminated pursuant to either Section 11.2 or Section 11.3, then all insurance
proceeds available from insurance carried by Tenant which covers loss to
property that is Landlord’s property or would become Landlord’s property on
expiration or termination of this Lease shall be paid to and become the property
of Landlord.  If this Lease is not so terminated then upon receipt of the
insurance proceeds (if the loss is covered by insurance) and the issuance of all
necessary governmental permits, Landlord shall commence and diligently prosecute
to completion the restoration of the Premises, to the extent then allowed by
Law, to substantially the same condition in which the Premises were immediately
prior to such damage.  Landlord’s obligation to restore shall be limited to the
Premises and interior improvements constructed by Landlord as they existed as of
the Commencement Date, excluding any Tenant’s Alterations, Trade Fixtures and/or
personal property constructed or installed by Tenant in the Premises.  Tenant
shall forthwith replace or fully repair all Tenant’s Alterations and Trade
Fixtures installed by Tenant and existing at the time of such damage or
destruction, and all insurance proceeds received by Tenant from the insurance
carried by it pursuant to Section 9.1A(2) shall be used for such purpose.

 

11.2                        Landlord’s Right to Terminate.  Landlord shall have
the right to terminate this Lease in the event any of the following occurs,
which right may be exercised by delivery to Tenant of a written notice of
election to terminate within forty-five (45) days after the date of such damage:

 

A.                                    The Project is damaged by an Insured Peril
to such an extent that the estimated cost to restore exceeds ten percent (10%)
of the then actual replacement cost thereof, or the Building in which the
Premises is located is damaged to such an extent that the estimated cost to
restore exceeds twenty-five percent (25%) of the then actual replacement cost
thereof;

 

B.                                    Either the Project or the Building is
damaged by an Uninsured Peril to such an event that the estimated cost to
restore exceeds two percent (2%) of the then actual replacement cost of the
Building;

 

C.                                    The Premises are damaged by any peril
within twelve (12) months of the last day of the Lease Term to such an extent
that the estimated cost to restore equals or exceeds an amount equal to six
(6) times the Base Monthly Rent then due; or

 

D.                                    Either the Project or the Building is
damaged by any peril and, because of the Laws then in force, (i) cannot be
restored at reasonable cost to substantially the same condition in which it was
prior to such damage, or (ii) cannot be used for the same use being made thereof
before such damage if restored as required by this Article.

 

E.                                     As used herein, the following terms shall
have the following meanings: (i) the term “Insured Peril” shall mean a peril
actually insured against for which the insurance proceeds actually received by
Landlord (and which are not required to be paid to any Lender) are sufficient
(except for any “deductible” amount specified by such insurance) to restore the
Project under then existing Laws to the condition existing immediately prior to
the damage; and (ii) the term “Uninsured Peril” shall mean any peril which is
not an Insured Peril.  Notwithstanding the foregoing, if the “deductible” for
earthquake or flood insurance exceeds two percent (2%) of the replacement cost
of the improvements insured, such peril shall, at Landlord’s election, be deemed
an “Uninsured Peril” for purposes of this Lease.

 

11.3                        Tenant’s Right to Terminate.  If the Premises are
damaged by any peril and Landlord does not elect to terminate this Lease or is
not entitled to terminate this Lease pursuant to Section 11.2, then as soon as
reasonably practicable, Landlord shall furnish Tenant with the written opinion
of Landlord’s architect or construction consultant as to when the restoration
work required of Landlord may be completed.  Tenant shall have the right to
terminate this Lease in the event any of the following occurs, which right may
be exercised only by delivery to Landlord of a written notice of election to
terminate within seven (7) days after Tenant receives from Landlord the estimate
of the time needed to complete such restoration.

 

A.                                    The Premises are damaged by any peril and,
in the reasonable opinion of Landlord’s architect or construction consultant,
the restoration of the Premises cannot be substantially completed within two
hundred seventy (270) days after the date of such damage; or

 

B.                                    The Premises are damaged by any peril
within twelve (12) months of the last day of the Lease Term and, in the
reasonable opinion of Landlord’s architect or construction consultant, the
restoration of the Premises cannot be substantially completed within ninety (90)
days after the date of such damage and such damage renders unusable more than
thirty percent (30%) of the Premises.

 

11.4                        Abatement of Rent.  In the event of damage to the
Premises which does not result in the termination of this Lease, while Landlord
repairs or restores the Premises or access or parking thereto, the Base Monthly
Rent and Tenant’s Share of Direct Expenses shall be temporarily abated during
the period of restoration in proportion to the degree to which Tenant’s use of
the Premises is impaired by such damage, but in no event shall such abatement
exceed the rental interruption insurance proceeds actually received by
Landlord.  Tenant shall not be entitled to any compensation or damages from
Landlord for loss of Tenant’s business or property or for any inconvenience or
annoyance caused by such damage or restoration.  Tenant hereby waives the
provisions of California Civil Code Sections 1932(2) and 1933(4) and the
provisions of any similar law hereinafter enacted.

 

Page 23

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

ARTICLE 12

 

CONDEMNATION

 

12.1                        Total Taking - Premises.  If title to the Premises
or so much thereof is taken for any public or quasi-public use under any statute
or by right of eminent domain so that reconstruction of the Premises will not
result in the Premises being reasonably suitable for Tenant’s continued
occupancy for the uses and purposes permitted by this Lease, this Lease shall
terminate as of the date possession of the Premises or part thereof is so taken.

 

12.2                        Partial Taking - Project.  If title to ten percent
(10%) of more of the Project is taken for any public or quasi-public use under
any statute or by right of eminent domain, Landlord shall have the right to
terminate this Lease as of the date possession of such portion of the Project is
so taken by providing Tenant with written notice thereof no less than sixty (60)
days prior to possession being so taken.

 

12.3                        Partial Taking - Premises.  If any part of the
Premises is taken for any public or quasi-public use under any statute or by
right of eminent domain and the remaining part is reasonably suitable for
Tenant’s continued occupancy for the uses permitted by this Lease, this Lease
shall, as to the part so taken, terminate as of the date possession of such part
of the Premises is taken and Base Monthly Rent shall be reduced in the same
proportion that the floor area of the portion of the Premises so taken (less any
addition thereto by reason of any reconstruction) bears to the original floor
area of the Premises, as reasonably determined by Landlord.  Landlord shall, at
its own cost and expense, make all necessary repairs and alterations to the
Premises so as to make the portion of the Premises not taken a complete
architectural unit.  Such work shall not, however, exceed the scope of the work
done by Landlord in originally constructing the Premises.  If severance damages
from the condemning authority are not available to Landlord in sufficient
amounts to permit such restoration, Landlord may terminate this Lease upon
written notice to Tenant.  Base Monthly Rent due and payable hereunder shall be
temporarily abated during such restoration period in proportion to the degree to
which there is substantial interference with Tenant’s use of the Premises, as
reasonably determined by Landlord.  Each party hereby waives the provisions of
Sections 1265.130 of the California Code of Civil Procedure and any present or
future law allowing either party to petition the Superior Court to terminate
this Lease in the event of a partial taking of the Building or the Premises.

 

12.4                        No Apportionment of Award.  No award for any partial
or total taking shall be apportioned, it being agreed and understood that
Landlord shall be entitled to the entire award for any partial or entire
taking.  Tenant assigns to Landlord its interest in any award which may be made
in such taking or condemnation, together with any and all rights of Tenant
arising in or to the same or any part thereof.  Nothing contained herein shall
be deemed to give Landlord any interest in or require Tenant to assign to
Landlord any separate award made to Tenant for the taking of Tenant’s Trade
Fixtures, for the interruption of Tenant’s business or its moving costs, or for
the loss of goodwill.

 

12.5                        Temporary Taking.  No temporary taking of the
Premises (which for purposes hereof shall mean a taking of all or any part of
the Premises for one hundred eighty (180) days or less) shall terminate this
Lease or give Tenant any right to abatement or reduction in Rent.  Any award
made to Tenant by reason of such temporary taking shall belong entirely to
Tenant and Landlord shall not be entitled to share therein.  Each party agrees
to execute and deliver to the other all instruments that may be required to
effectuate the provisions of this Section 12.5.

 

12.6                        Sale Under Threat of Condemnation.  A sale made in
good faith to any authority having the power of eminent domain, either under
threat of condemnation or while condemnation proceedings are pending, shall be
deemed a taking under the power of eminent domain for all purposes of this
Article 12.

 

ARTICLE 13

 

DEFAULT AND REMEDIES

 

13.1                        Events of Tenant’s Default.  Tenant shall be in
default of its obligations under this Lease if any of the following events
occurs (an “Event of Tenant’s Default”):

 

A.                                    Tenant shall have failed to pay any Rent
when due, and such failure is not cured within three (3) business days after
delivery of written notice from Landlord or Landlord’s counsel specifying such
failure to pay; or

 

B.                                    Tenant shall have failed to perform any
term, covenant, or condition of this Lease except those requiring the payment of
Rent, and Tenant shall have failed to cure such breach within thirty (30) days
after written notice from Landlord specifying the nature of such breach where
such breach could reasonably be cured within said thirty (30) day period, or if
such breach could not be reasonably cured within said thirty (30) day period,
Tenant shall have failed to commence such cure within said thirty (30) day
period and thereafter continue with due diligence to prosecute such cure to
completion within such time period as is reasonably needed but not to exceed
ninety (90) days from the date of Landlord’s notice; or

 

C.                                    Tenant shall have sublet the Premises or
assigned its interest in the Lease in violation of the provisions contained in
Article 14; or

 

D.                                    Tenant shall have abandoned the Premises
or left the Premises substantially vacant; or

 

Page 24

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

E.                                     The occurrence of the following: (i) the
making by Tenant of any general arrangements or assignments for the benefit of
creditors: (ii) Tenant becomes a “debtor” as defined in 11 U.S.C. Section 101 or
any successor statute thereto (unless, in the case of a petition filed against
Tenant, the same is dismissed within sixty (60) days); (iii) the appointment of
a trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where possession
is not restored to Tenant within thirty (30) days; or (iv) the attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, where such
seizure is not discharged within thirty (30) days; provided, however, in the
event that any provision of this Section 13.1E is contrary to any applicable
Law, such provision shall be of no force or effect; or

 

F.                                      Tenant shall have failed to deliver
documents required of it pursuant to Section 3.6, Section 15.4 or Section 15.6
within the time periods specified therein; or

 

G.                                    Chronic delinquency by Tenant in the
payment of any Rent.  For purposes of this Lease, “Chronic delinquency” shall
mean failure by Tenant to pay within five (5) days of the due date any Rent for
any three (3) months (consecutive or non-consecutive) during any twelve (12)
month period during the Lease Term.  This section shall in no way limit, nor be
construed as a waiver of the rights and remedies of Landlord provided hereunder
or by law in the event of even one (1) instance of delinquency in the payment of
Rent by Tenant.  In the event of chronic delinquency, at Landlord’s option,
Landlord shall have the right, in addition to all other rights under this Lease
and at law, to require that all Rent be paid by Tenant on a quarterly basis, in
advance.  In addition, the occurrence of such chronic delinquency shall
automatically void any options granted to Tenant under this Lease.

 

13.2                        Landlord’s Remedies.  If an Event of Tenant’s
Default occurs, Landlord shall have the following remedies, in addition to all
other rights and remedies provided by any Law or otherwise provided in this
Lease, to which Landlord may resort to cumulatively or in the alternative:

 

A.                                    Landlord may keep this Lease in effect and
enforce by an action at law or in equity all of its rights and remedies under
this Lease, including (i) the right to recover the rent and other sums as they
become due by appropriate legal action, (ii) the right to make payments required
of Tenant or perform Tenant’s obligations and be reimbursed by Tenant for the
cost thereof with interest at the Agreed Interest Rate from the date the sum is
paid by Landlord until Landlord is reimbursed by Tenant, and (iii) the remedies
of injunctive relief and specific performance to compel Tenant to perform its
obligations under this Lease.  Notwithstanding anything contained in this Lease,
in the event of a breach of an obligation by Tenant which results in a condition
which poses an imminent danger to safety of persons or damage to property, an
unsightly condition visible from the exterior of the Building, or a threat to
insurance coverage, then if Tenant does not cure such breach within three
(3) days after delivery to it of written notice from Landlord identifying the
breach, Landlord may cure the breach of Tenant and be reimbursed by Tenant for
the cost thereof with interest at the Agreed Interest Rate from the date the sum
is paid by Landlord until Landlord is reimbursed by Tenant.

 

B.                                    Landlord may enter the Premises and
re-lease them to third parties for Tenant’s account for any period, whether
shorter or longer than the remaining Lease Term.  Tenant shall be liable
immediately to Landlord for all costs Landlord incurs in releasing the Premises,
including, without limitation, brokers’ commissions, expenses of altering and
preparing the Premises required by the releasing.  Tenant shall pay to Landlord
the rent and other sums due under this Lease on the date the rent is due, less
the rent and other sums Landlord received from any releasing.  No act by
Landlord allowed by this subparagraph shall terminate this Lease unless Landlord
notices Tenant in writing that Landlord elects to terminate this Lease.
Notwithstanding any releasing without termination, Landlord may later elect to
terminate this Lease because of the default by Tenant.

 

C.                                    Landlord may terminate this Lease by
giving Tenant written notice of termination, in which event this Lease shall
terminate on the date set forth for termination in such notice. Any termination
under this Section 13.2C shall not relieve Tenant from its obligation to pay
sums then due Landlord or from any claim against Tenant for damages or rent
previously accrued or then accruing.  In no event shall any one or more of the
following actions by Landlord, in the absence of a written election by Landlord
to terminate this Lease, constitute a termination of this Lease: (i) appointment
of a receiver or keeper in order to protect Landlord’s interest hereunder;
(ii) consent to any subletting of the Premises or assignment of this Lease by
Tenant, whether pursuant to the provisions hereof or otherwise; or (iii) any
other action by Landlord or Landlord’s Agents intended to mitigate the adverse
effects of any breach of this Lease by Tenant, including, without limitation,
any action taken to maintain and preserve the Premises or any action taken to
relet the Premises or any portions thereof to the event such actions do not
affect a termination of Tenant’s right to possession of the Premises.

 

D.                                    In the event Tenant breaches this Lease
and abandons the Premises, this Lease shall not terminate unless Landlord gives
Tenant written notice of its election to so terminate this Lease.  No act by or
on behalf of Landlord intended to mitigate the adverse effect of such breach,
including those described by Section 13.2C, shall constitute a termination of
Tenant’s right to possession unless Landlord gives Tenant written notice of
termination.  Should Landlord not terminate this Lease by giving Tenant written
notice, Landlord may enforce all its rights and remedies under this Lease and/or
any Laws, including, without limitation, the remedy described in California
Civil Code Section 1951.4 (lessor may continue lease in effect after lessee’s
breach and abandonment and recover rent as it becomes due, if lessee has right
to sublet or assign, subject only to reasonable limitations).  Tenant
acknowledges and agrees that the express standards and conditions set forth in
Article 14 below relating to assignments of this Lease and sublettings of the
Premises are reasonable at the time this Lease is executed by Tenant.

 

E.                                     In the event Landlord terminates this
Lease, Landlord shall be entitled, at Landlord’s election, to damages in an
amount as set forth in California Civil Code Section 1951.2 as in effect on the
Effective Date.  For purposes of computing damages

 

Page 25

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

pursuant to California Civil Code Section 1951.2, (i) an interest rate equal to
the Agreed Interest Rate shall be used where permitted, and (iii) the term
“rent” includes Base Monthly Rent and Additional Rent.  Such damages shall
include, without limitation:

 

(1)                                 The worth at the time of award of the amount
by which the unpaid rent for the balance of the Lease Term after the time of
award exceeds the amount of such rental loss that Tenant proves could be
reasonably avoided, computed by discounting such amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%); and

 

(2)                                 Any other amount necessary to compensate
Landlord for all detriment proximately caused by Tenant’s failure to perform
Tenant’s obligations under this Lease, or which in the ordinary course of things
would be likely to result therefrom, including the following: (i) expenses for
cleaning, repairing or restoring the Premises; (ii) expenses for altering,
remodeling or otherwise improving the Premises for the purpose of reletting,
including installation of leasehold improvements (whether such installation be
funded by a reduction of rent, direct payment or allowance to a new tenant, or
otherwise); (iii) broker’s fees, advertising costs and other expenses of
reletting the Premises; (iv) costs of carrying the Premises, such as taxes,
insurance premiums, utilities and security precautions; (v) expenses in retaking
possession of the Premises; and (vi) attorneys’ fees and court costs incurred by
Landlord in retaking possession of the Premises and in releasing the Premises or
otherwise incurred as a result of Tenant’s default.

 

F.                                      Nothing in this Section 13.2 shall limit
Landlord’s right to indemnification from Tenant as provided in Section 7.2 and
Section 10.3.  Any notice given by Landlord in order to satisfy the requirements
of Section 13.1A or 13.1B above shall also satisfy the notice requirements of
California Code of Civil Procedure Section 1161 regarding unlawful detainer
proceedings.

 

13.3                        Waiver.  One party’s consent to or approval of any
act by the other party requiring the first party’s consent or approval shall not
be deemed to waive or render unnecessary the first party’s consent to or
approval of any subsequent similar act by the other party.  The receipt by
Landlord of any rent or payment with or without knowledge of the breach of any
other provision hereof shall not be deemed a waiver of any such breach unless
such waiver is in writing and signed by Landlord.  No delay or omission in the
exercise of any right or remedy accruing to either party upon any breach by the
other party under this Lease shall impair such right or remedy or be construed
as a waiver of any such breach theretofore or thereafter occurring.  The waiver
by either party of any breach of any provision of this Lease shall not be deemed
to be a waiver of any subsequent breach of the same or of any other provisions
herein contained.

 

13.4                        Limitation On Exercise of Rights.  At any time that
an Event of Tenant’s Default has occurred and remains uncured, (i) it shall not
be unreasonable for Landlord to deny or withhold any consent or approval
requested of it by Tenant which Landlord would otherwise be obligated to give,
and (ii) Tenant may not exercise any option to extend, right to terminate this
Lease, or other right granted to it by this Lease which would otherwise be
available to it.

 

13.5                        Waiver by Tenant of Certain Remedies.  Tenant waives
the provisions of Sections 1932(1), 1941 and 1942 of the California Civil Code
and any similar or successor law regarding Tenant’s right to terminate this
Lease or to make repairs and deduct the expenses of such repairs from the rent
due under this Lease.  Tenant hereby waives any right of redemption or relief
from forfeiture under the laws of the State of California, or under any other
present or future law, including, without limitation, the provisions of Sections
1174 and 1179 of the California Code of Civil Procedure.

 

13.6                        Landlord’s Default.  Landlord shall not be deemed to
be in default in the performance of any obligation required to be performed by
it hereunder unless and until it has failed to perform such obligation within
thirty (30) days after receipt of written notice from Tenant to Landlord (and
any Lender who have provided Tenant with notice) specifying the nature of such
default; provided, however, that if the nature of Landlord’s obligation is such
that more than thirty (30) days are reasonably required for its performance,
then Landlord shall not be deemed to be in default if it shall commence such
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion.  Tenant expressly waives any right to
terminate this Lease or to claim a constructive eviction by reason of any
default by Landlord hereunder.

 

13.7                        Limitation of Actions Against Landlord.  Any claim,
demand or right of any kind by Tenant which is based upon or arises in
connection with this Lease shall be barred unless Tenant commences an action
thereon within six (6) months after the date that the act, omission, event or
default upon which the claim, demand or right in question arises, has occurred.

 

ARTICLE 14

 

ASSIGNMENT AND SUBLETTING,

 

14.1                        Transfer By Tenant.  The following provisions shall
apply to any assignment, subletting or other transfer by Tenant or any subtenant
or assignee or other successor in interest of the original Tenant (collectively
referred to in this Section 14.1 as “Tenant”):

 

A.                                    Tenant shall not do any of the following
(collectively referred to herein as a “Transfer”), whether voluntarily,
involuntarily or by operation of law, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld or delayed (subject
to Section 14.1B and Section 14.1C below):  (i) sublet all or any part of the
Premises or allow it to be sublet, occupied or used by any person or entity
other than Tenant; or (ii) assign its interest in this Lease.  In no event shall
Tenant mortgage or encumber the Lease (or otherwise use the Lease as a security
device) in any manner, or materially amend or modify an assignment, sublease or
other transfer that has been previously approved by Landlord. Tenant shall
reimburse Landlord for all reasonable costs and attorneys’

 

Page 26

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

fees incurred by Landlord in connection with the evaluation, processing and/or
documentation of any requested Transfer, plus an amount equal to one thousand
five hundred dollars ($1,500.00) as a fee for Landlord’s review whether or not
Landlord’s consent is granted. Landlord’s reasonable costs shall include the
cost of any review or investigation performed by Landlord or consultant acting
on Landlord’s behalf of (i) Hazardous Materials (as defined in Section 7.2E of
this Lease) used, stored, released, or disposed of by the potential subtenant or
assignee, and/or (ii) violations of Hazardous Materials Law (as defined in
Section 7.2E of this lease) by Tenant or the proposed subtenant or assignee. 
Any Transfer so approved by Landlord shall not be effective until Tenant has
delivered to Landlord an executed counterpart of the document evidencing the
Transfer which (i) is in a form reasonably approved by Landlord, (ii) contains
the same terms and conditions as stated in Tenant’s notice given to Landlord
pursuant to Section 14.1B, and (iii) in the case of an assignment of the Lease,
contains the agreement of the proposed transferee to assume all obligations of
Tenant under this Lease arising after the effective date of such Transfer and to
remain jointly and severally liable therefor with Tenant.  Any attempted
Transfer without Landlord’s consent shall constitute an Event of Tenant’s
Default and shall be voidable at Landlord’s option.  Landlord’s consent to any
one Transfer shall not constitute a waiver of the provisions of this
Section 14.1 as to any subsequent Transfer or a consent to any subsequent
Transfer.  No Transfer, even with the consent of Landlord, shall relieve Tenant
of its personal and primary obligation to pay the rent and to perform all of the
other obligations to be performed by Tenant hereunder.  The acceptance of rent
by Landlord from any person shall not be deemed to be a waiver by Landlord of
any provision of this Lease nor to be a consent to any Transfer.

 

B.                                    At least thirty (30) days before a
proposed Transfer is to become effective, Tenant shall give Landlord written
notice of the proposed terms of such Transfer and request Landlord’s approval,
which notice shall include the following: (i) the name and legal composition of
the proposed transferee; (ii) a current financial statement of the transferee,
financial statements of the transferee covering the preceding three (3) years if
the same exist, and (if available) an audited financial statement of the
transferee for a period ending not more than one year prior to the proposed
effective date of the Transfer; (iii) the nature of the proposed transferee’s
business to be carried out in the Premises; (iv) all consideration to be given
on account of the Transfer; (v) a current financial statement of Tenant; and
(vi) a completed copy of Landlord’s then-standard Hazardous Materials
Questionnaire.  Landlord shall respond in writing to Tenant’s request for
Landlord’s consent to a Transfer within the later of (i) fifteen (15) business
days of receipt of such request together with the required accompanying
documentation, or (ii) seven (7) days after Landlord’s receipt of all
information which Landlord reasonably requests within seven (7) days after it
receives Tenant’s first notice regarding the Transfer in question.  If Landlord
fails to respond in writing within said period, Landlord will be deemed to have
withheld its consent to such Transfer, provided that if Tenant specifically
requests from Landlord, within five (5) days following the expiration of said
period a statement of reasons for withholding consent, Landlord shall have
thirty (30) days following such request within which to provide Tenant with a
written statement of its reasonable objections to the Transfer in question (and,
if Landlord fails to provide such statement to Tenant within such thirty (30)
day, then Landlord shall be deemed to have consented to the Transfer in
question).  Tenant shall immediately notify Landlord of any material
modification to the proposed terms of such Transfer.

 

Tenant agrees, by way of example and without limitation, that it shall not be
unreasonable for Landlord to withhold its consent to a proposed Transfer if any
of the following situations exist or may exist:

 

(1)                                 Landlord determines that the proposed
assignee’s or sublessee’s use of the Premises conflicts with Article 4 above,
presents an unacceptable risk, as determined by Landlord, under Section 7.2
above, or conflicts with any other provision under this Lease;

 

(2)                                 Landlord determines that the proposed
assignee or sublessee is not financially responsible as Tenant as of the date of
Tenant’s request for consent or as of the effective date of such proposed
assignment or subletting;

 

(3)                                 Landlord determines that the proposed
assignee or sublessee lacks sufficient business reputation or experience to
conduct on the Premises a business of a type and quality equal to that conducted
by Tenant;

 

(4)                                 Landlord determines that the proposed
assignment or subletting would breach a covenant, condition or restriction in
some other lease, financing agreement or other agreement relating to the
Project, the Building, the Premises or this Lease;

 

(5)                                 An Event of Tenant’s Default (or any act or
omission which, with the giving of notice or the passage of time, or both, would
constitute an Event of Tenant’s Default) has occurred and is continuing at the
time of Tenant’s request for Landlord’s consent, or as of the effective date of
such assignment or subletting;

 

(6)                                 With respect to a proposed assignment, the
consideration to be paid by the proposed assignee for such assignment is less
than the fair market value thereof (as reasonably determined by Landlord), and,
with respect to a proposed subletting, the rent to be paid by the proposed
sublessee under the sublease is less than the fair market rental value of the
Premises or the applicable portion thereof (as reasonably determined by
Landlord);

 

(7)                                 The proposed assignment or subletting would
require alterations, additions or changes to the Premises not otherwise approved
by Landlord pursuant to Section 5.2; or

 

(8)                                 The proposed assignee’s or sublessee’s use
of the Premises would place additional burdens on the Project and/or its
operation, including, without limitation, the Common Area and the utilities.

 

Page 27

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

C.                                    Notwithstanding anything contained in this
Article 14 to the contrary, in the event that Tenant seeks to make any Transfer
that is an assignment of this Lease or is a sublease of all or substantially all
of the Premises for all or substantially all of the remainder of the Term,
Landlord shall have the right to terminate this Lease.  In the event Landlord
elects to so terminate this Lease, then the Lease shall so terminate in its
entirety (or as to the space to be so sublet) fifteen (15) days after Landlord
has notified Tenant in writing of such election.  Upon such termination, Tenant
shall be released from any further obligation under this Lease if it is
terminated in its entirety (or shall be released from any further obligation
under the Lease with respect to the space proposed to be sublet in the case of a
proposed partial sublease), except that the foregoing release shall not apply
to, and Tenant shall not be released from, (i) any obligations under this Lease
accruing prior to such termination, (iii) any obligations under Section 15.2
below relating to the surrender of the Premises or such space proposed to be
sublet, as applicable, and (ii) any obligations which, by their terms, are to
survive the expiration or sooner termination of this Lease.  Upon Landlord’s
request, Tenant shall execute a separate termination agreement evidencing any
termination of this Lease pursuant to this Section 14.1C.

 

D.                                    If Landlord consents to a Transfer
proposed by Tenant, Tenant may enter into such Transfer, and if Tenant does so,
the following shall apply:

 

(1)                                 Tenant shall not be released of its
liability for the performance of all of its obligations under this Lease.

 

(2)                                 If Tenant assigns its interest in this
Lease, then Tenant shall pay to Landlord fifty percent (50%) of all Transfer
Consideration (as defined in Section 14.1D(5) received by Tenant over and above
(i) the assignee’s agreement to assume the obligations of Tenant under this
Lease, and (ii) all Permitted Transfer Costs related to such assignment.  In the
case of assignment, the amount of Transfer Consideration owed to Landlord shall
be paid to Landlord on the same basis, whether periodic or in lump sum, that
such Transfer Consideration is paid to Tenant by the assignee.

 

(3)                                 If Tenant sublets any part of the Premises,
then with respect to the space so subleased, Tenant shall pay to Landlord one
hundred percent (100%) of the positive difference, if any, between (i) all
Transfer Consideration paid by the subtenant to Tenant, less (ii) the sum of all
Base Monthly Rent and Tenant’s Share of Direct Expenses allocable to the space
sublet and all Permitted Transfer Costs related to such sublease.  Such amount
shall be paid to Landlord on the same basis, whether periodic or in lump sum,
that such Transfer Consideration is paid to Tenant by its subtenant.  In
calculating Landlord’s share of any periodic payments, all Permitted Transfer
Costs shall be first recovered by Tenant.

 

(4)                                 Tenant’s obligations under this
Section 14.1D shall survive any Transfer, and Tenant’s failure to perform its
obligations hereunder shall be an Event of Tenant’s Default.  At the time Tenant
makes any payment to Landlord required by this Section 14.1D, Tenant shall
deliver to Landlord an itemized statement of the method by which the amount to
which Landlord is entitled was calculated, certified by Tenant as true and
correct. Landlord shall have the right at reasonable intervals to inspect
Tenant’s books and records relating to the payments due hereunder.  Upon request
therefor, Tenant shall deliver to Landlord copies of all bills, invoices or
other documents upon which its calculations are based.  Landlord may condition
its approval of any Transfer upon obtaining a certification from both Tenant and
the proposed transferee of all Transfer Consideration and other amounts that are
to be paid to Tenant in connection with such Transfer.

 

(5)                                 As used in this Section 14.1D, the term
“Transfer Consideration” shall mean any consideration of any kind received, or
to be received, by Tenant as a result of the Transfer, if such sums are related
to Tenant’s interest in this Lease or in the Premises, including payments from
or on behalf of the transferee (in excess of the book value thereof) for
Tenant’s assets, fixtures, leasehold improvements, inventory, accounts,
goodwill, equipment, furniture, and general intangibles. As used in this
Section 14.1D, the term “Permitted Transfer Costs” shall mean (i) all reasonable
leasing commissions paid to third parties not affiliated with Tenant in order to
obtain the Transfer in question, and (ii) all reasonable attorneys’ fees
incurred by Tenant with respect to negotiating the Transfer in question. The
purpose of this section is to avoid a subterfuge regarding the transfer of the
Lease and is not intended to give Landlord any rights to Tenant’s assets,
fixtures, leasehold improvements, inventory, accounts, goodwill, equipment,
furniture, and general intangibles other than what would be equitably determined
to be associated with the transfer of the Lease.

 

E.                                     The sale of all or substantially all of
Tenant’s assets (other than bulk sales in the ordinary course of business), any
dissolution of Tenant, or, if Tenant is a corporation, an unincorporated
association, a partnership or a limited liability company, the transfer,
assignment and/or hypothecation of any stock or other interest in such
corporation, association, partnership or limited liability company in the
aggregate in excess of twenty-five percent (25%) during the Term (except for
publicly traded shares of stock constituting a transfer of twenty-five percent
(25%) or more in the aggregate, so long as no change in the controlling
interests of Tenant occurs as a result thereof) shall be deemed an assignment
within the meaning and provisions of this Article 14.  As used in the
Section 14.1E, the term “Tenant” shall mean Tenant and/or any person or entity
that owns, directly or indirectly, in whole or in part, Tenant (e.g., a parent
corporation of Tenant).

 

F.                                      In connection with any Transfer under
this Lease, Landlord shall keep all of the terms of the Transfer and documents
provided in connection therewith strictly confidential and shall not disclose
such confidential information to any person or entity other than Landlord’s
financial, legal, brokers, space planning consultants, investors, insurers,
lenders and buyers. Landlord shall not issue or release any public notice,
statement and/or press release or make any public comment concerning the
Transfer (“Landlord’s Statements”) until after Tenant has either (i) made a
formal press release that the Transfer has been entered into (“Tenant’s Press
Release”) or (ii) Tenant has notified Landlord that it does not intend to issue
Tenant’s Press Release.  Landlord’s Statement and Tenant’s

 

Page 28

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

Press Release shall not contain financial or other material terms of the
Transfer and shall be respectful of the business reputation of Tenant.

 

G.                                    Notwithstanding anything to the contrary
contained in this Section 14, an assignment of the Lease or sublease of all or
any portion of the Premises to any entity which controls or is controlled by or
is under common control with Tenant or which acquires all or substantially all
of the assets, stock or equity interests of Tenant or which is the surviving
entity resulting from a merger or consolidation of Tenant (in each such case, an
“Affiliate”), shall not require Landlord’s consent provided that at least ten
(10) days prior to such assignment or sublease (or ten (10) days after such
assignment or sublease, if prohibited by law or subject to a confidentiality
restriction) (i) in connection with an assignment of this Lease, Tenant provides
Landlord with reasonable evidence that the successor to Tenant (including
Tenant, following a “reverse triangular merger” or other similar transaction),
has both (a) a tangible net worth computed in accordance with generally accepted
accounting principles consistently applied (and excluding goodwill) (“Net
Worth”) that is sufficient to meet the obligations of Tenant under the Lease,
and that is at least equal to the Net Worth of Tenant immediately prior to such
transaction , or, if either of the foregoing requirements are not satisfied, a
legal entity acceptable to Landlord with a higher Net Worth than Tenant
immediately before the transaction (such as a parent company of the merging or
acquiring company) shall provide a guaranty to Landlord in form and content
reasonably acceptable to Landlord and such entity; (ii) Tenant notifies Landlord
in writing of any such assignment or sublease and provides Landlord with
evidence that such assignment or sublease is a Transfer permitted by this
section; (iii) prior to the date an assignment or sublease will take effect (or
promptly thereafter if Tenant is prohibited by law from notifying Landlord prior
to the effective date of such assignment or sublease), the assignee or sublessee
and Tenant shall enter into Landlord’s standard consent to sublease agreement or
consent to assignment agreement (the “Transfer Agreements”), and (iv) Tenant
shall pay Landlord’s expenses pursuant to Section 14.1(A).  Whether or not an
assignment or sublease to an Affiliate is made pursuant to the terms of this
section, Tenant shall not be relieved of its obligations under this Lease.

 

14.2                        Transfer By Landlord.  Landlord and its successors
in interest shall have the right to transfer their interest in this Lease, the
Building and the Project at any time and to any person or entity.  In the event
of any such transfer, the Landlord originally named herein (and, in the case of
any subsequent transfer, the transferor) from the date of such transfer, shall
be automatically relieved, without any further act by any person or entity, of
all liability for the performance of the obligations of the Landlord hereunder
which may accrue after the date of such transfer.  After the date of any such
transfer, the term “Landlord” as used herein shall mean the applicable
transferee of such interest in the Premises.

 

ARTICLE 15

 

GENERAL PROVISIONS

 

15.1                        Landlord’s Right to Enter.  Subject to the terms and
conditions herein, Landlord and its Agents may enter the Premises at any
reasonable time after giving reasonable prior written, email, or verbal notice
to Tenant (except in the case of any emergency or regularly scheduled services,
in which case no prior notice shall be required) for the purpose of:
(i) inspecting the same; (ii) posting notices of non-responsibility;
(iii) supplying any service to be provided by Landlord to Tenant; (iv) showing
the Premises to prospective purchasers, Lenders or tenants; (v) making necessary
alterations, additions or repairs; (vi) performing Tenant’s obligations when
Tenant has failed to do so after written notice from Landlord; (vii) placing
upon the Premises ordinary “for lease” signs or “for sale” signs; and
(viii) responding to an emergency.  Tenant has advised Landlord that due to the
sensitive nature of Tenant’s operations, Landlord shall not enter the Premises
in other than an emergency situation without first providing Tenant with no less
than one (1) business day’s written, email, or verbal notice of the proposed
entry.  Tenant shall have the right and option to cause a Tenant-authorized
representative to be present during any such entry by Landlord, its agents,
employees and representatives.  Notwithstanding anything to the contrary set
forth in this Lease, Tenant may designate certain areas of the Premises as
“Secured Areas” should Tenant require such areas for the purpose of securing
certain valuable property or confidential information.  Landlord may not enter
such Secured Areas except in the case of emergency or in the event of a Landlord
inspection, in which case Landlord shall provide Tenant with two (2) business
days’ prior written, verbal, or email notice (but only shall be valid if
delivered to Mike Nazak at nazakm@aridispharma.com or such other
individual(s) identified by Tenant and Tenant shall promptly identify a new
individual if Mike Nazak is no longer employed by Tenant) of the specific date
and time of such Landlord inspection.  In addition, Tenant shall have the right
to cause Landlord to conduct any work in the Premises during other than normal
business hours in particular instances if Tenant agrees to reimburse Landlord
for the extra cost incurred in connection with such work which exceeds the cost
of such work which would have been incurred had it been performed during the
Building’s normal business hours.  If Tenant elects to have an employee of
Tenant accompany the person(s) entering the Premises on behalf of Landlord, and
Tenant shall arrange for its employee or representative to be available at times
reasonably requested by Landlord for such entry.  If Tenant shall not be
personally present to open and permit an entry into the Premises at any time
when such an entry by Landlord is necessary or permitted hereunder, Landlord may
enter by means of a master key or may enter forcibly, only in the case of an
emergency, without liability to Tenant and without affecting this Lease.  Tenant
shall provide Landlord with reasonable means of accessing all areas of the
Premises in the event of an emergency, including, without limitation, providing
Landlord with master pass keys and bypass mechanisms for electronic doors.

 

15.2                        Surrender of the Premises.  Upon the expiration or
sooner termination of this Lease, Tenant shall vacate and surrender the Premises
to Landlord in the same condition as existed on the Commencement Date, except
for (i) reasonable wear and tear, (ii) damage caused by any casualty not caused
by Tenant or Tenant’s Agents or condemnation, and (iii) contamination by
Hazardous Materials for which Tenant is not responsible pursuant to Section 7.2A
or Section 7.2B.  In this regard, normal wear and tear shall be construed to
mean wear and tear caused to the Premises by the natural aging process which
occurs in spite of prudent application of the best standards for maintenance,
repair and janitorial practices, and does not include items of neglected or
deferred maintenance.  In any event, Tenant shall cause the following to be done
prior to the expiration or the sooner termination of this Lease:  (i) all
interior walls shall

 

Page 29

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

be painted or cleaned so that they appear freshly painted; (ii) all non-carpeted
floor coverings shall be cleaned and waxed; (iii) all carpets shall be cleaned
and shampooed; (iv) all broken, marred, stained or nonconforming acoustical
ceiling tiles shall be replaced; and (v) all windows shall be washed.  If
required pursuant to Section 5.2(C), or if Tenant has not requested a
determination from Landlord with respect to such Tenant’s Alterations pursuant
to Section 5.2(C), if Landlord so requests, Tenant shall, prior to the
expiration or sooner termination of this Lease, (i) remove any Tenant’s
Alterations which Tenant is required to remove pursuant to Section 5.2 and
repair all damage caused by such removal, and (ii) return the Premises or any
part thereof to its original configuration existing as of the time the Premises
were delivered to Tenant.  If the Premises are not so surrendered upon the
expiration or sooner termination of this Lease, Tenant shall be liable to
Landlord for all costs incurred by Landlord in returning the Premises to the
required condition, plus interest on all costs incurred at the Agreed Interest
Rate.  Tenant shall indemnify Landlord against loss or liability resulting from
delay by Tenant in so surrendering the Premises, including, without limitation,
any claims made by any succeeding tenant or losses to Landlord due to lost
opportunities to lease to succeeding tenants.

 

15.3                        Holding Over.  This Lease shall terminate without
further notice at the expiration of the Lease Term. Any holding over by Tenant
after expiration of the Lease Term shall not constitute a renewal or extension
of this Lease or give Tenant any rights in or to the Premises except as
expressly provided in this Lease.  Any holding over after such expiration with
the written consent of Landlord shall be construed to be a tenancy from month to
month on the same terms and conditions herein specified insofar as applicable
except that Base Monthly Rent shall be increased to an amount equal to one
hundred seventy-five percent (175%) of the full unabated Base Monthly Rent
payable during the last full calendar month of the Lease Term.

 

15.4                        Subordination.  The following provisions shall
govern the relationship of this Lease to any Security Instrument:

 

A.                                    The Lease is subject and subordinate to
all Security Instruments existing as of the Effective Date.  Landlord shall use
commercially reasonable efforts to deliver to Tenant a commercially reasonable
subordination, non-disturbance, and attornment agreement from each Lender, in
substantially the form attached hereto as Exhibit F.  It shall not be a
condition precedent to Tenant’s obligations under this Lease that Landlord
deliver such subordination, non-disturbance, and attornment agreement and Tenant
shall have no rights with respect to Landlord’s failure to deliver such.  Tenant
shall reimburse Landlord for all costs and expenses incurred in connection with
such subordination, non-disturbance, and attornment agreement within ten
(10) days after demand.

 

B.                                    At Landlord’s election, this Lease shall
become subject and subordinate to any Security Instrument created after the
Effective Date.  Notwithstanding such subordination, Tenant’s right to quiet
possession of the Premises shall not be disturbed so long as Tenant is not in
default and performs all of its obligations under this Lease, unless this Lease
is otherwise terminated pursuant to its terms.

 

C.                                    Tenant shall upon request execute and
acknowledge any document or instrument reasonably required by any Lender to make
this Lease either prior or subordinate to a Security Instrument, which may
include such other matters as the Lender customarily requires in connection with
such agreements, including provisions that the Lender not be liable for (i) the
return of any security deposit unless the Lender receives it from Landlord, 
(ii) any defaults on the part of Landlord occurring prior to the time the Lender
takes possession of the Project in connection with the enforcement of its
Security Instrument, and/or (iii) completion of any improvements to the Premises
or the Project agreed to or undertaken by Landlord.  Tenant’s failure to execute
any such document or instrument within ten (10) days after written demand
therefor shall constitute an Event of Tenant’s Default.

 

15.5                        Mortgage Protection and Attornment.  In the event of
any default on the part of the Landlord, Tenant will use reasonable efforts to
give notice by registered mail to any Lender whose name has been provided to
Tenant and shall offer such Lender a reasonable opportunity to cure the default,
including time to obtain possession of the Premises by power of sale or judicial
foreclosure or other appropriate legal proceedings, if such should prove
necessary to effect a cure.  Tenant shall attorn to any purchaser of the
Premises at any foreclosure sale or private sale conducted pursuant to any
Security Instrument encumbering the Premises, or to any grantee or transferee
designated in any deed given in lieu of foreclosure.

 

15.6                        Estoppel Certificates and Financial Statements.  At
all times during the Lease Term, Tenant agrees, following any request by
Landlord, to execute and deliver to Landlord within ten (10) days following
delivery of such request an estoppel certificate:  (i) certifying that this
Lease is unmodified and in full force and effect or, if modified, stating the
nature of such modification and certifying that this Lease, as so modified, is
in full force and effect, (ii) stating the date to which the Rent and other
charges are paid in advance, if any, (iii) acknowledging that there are not any
uncured defaults on the part of any party hereunder or, if there are uncured
defaults, specifying the nature of such defaults, and (iv) certifying such other
information about the status of the Lease and the Premises as may be required by
Landlord.  A failure to deliver an estoppel certificate within ten (10) days
after delivery of a request therefor shall be a conclusive admission that, as of
the date of the request for such statement: (i) this Lease is unmodified except
as may be represented by Landlord in said request and is in full force and
effect, (ii) there are no uncured defaults in Landlord’s performance, (iii) no
rent has been paid more than thirty (30) days in advance, and (iv) the
information regarding the status of this Lease, as represented by Landlord in
said request, is true and correct.  At any time during the Lease Term Tenant
shall, upon ten (10) days’ prior written notice from landlord, provide Tenant’s
most recent financial statement and financial statements covering the
twenty-four (24) month period prior to the date of such most recent financial
statement to any existing Lender or to any potential Lender or buyer of the
Premises.  Such statements shall be prepared in accordance with generally
accepted accounting principles and shall be certified by Tenant’s chief
financial officer as true and correct in all material respects or, if such is
the normal practice of Tenant, shall be audited by an independent certified
public accountant.

 

Page 30

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

15.7                        Landlord’s Consent.  Wherever Landlord’s approval or
consent is required under this Lease before any action may be taken by Tenant,
such approval or consent may be withheld or conditioned in Landlord’s sole and
absolute discretion unless a different standard is specifically provided for
with respect to the required approval or consent in question.

 

15.8                        Notices.  Any notice required or desired to be given
regarding this Lease shall be in writing and may be given by personal delivery,
by facsimile telecopy, by courier service, or by mail.  A notice shall be deemed
to have been given (i) on the third business day after mailing if such notice
was deposited in the United States mail, certified or registered, postage
prepaid, addressed to the party to be served at its Address for Notices
specified in Section R or Section S of the Summary (as applicable), (ii) when
delivered if given by personal delivery, and (iii) in all other cases when
actually received at the party’s Address for Notices.  Either party may change
its address by giving notice of the same in accordance with this Section 15.8,
provided however, that any address to which notices may be sent must be a
California address.

 

15.9                        Attorneys’ Fees.  In the event either Landlord or
Tenant shall bring any action or legal proceeding or any appeal there from, for
an alleged breach of any provision of this Lease, to recover rent, to terminate
this Lease or otherwise to enforce, protect or establish any term or covenant of
this Lease, the prevailing party shall be entitled to recover as a part of such
action or proceeding, or in a separate action brought for that purpose,
reasonable attorneys’ fees, court costs, and experts’ fees as may be fixed by
the court.

 

15.10                 Authority.  If Tenant is a corporation (or partnership or
limited liability company), each individual executing this Lease on behalf of
Tenant represents and warrants that he is duly authorized to execute and deliver
this Lease on behalf of such corporation in accordance with the by-laws of such
corporation (or partnership in accordance with the partnership agreement of such
partnership or limited liability company in accordance with the operating
agreement of such limited liability company) and that this Lease is binding upon
such corporation (or partnership or limited liability company) in accordance
with its terms.  Each of the persons executing this Lease on behalf of a
corporation, partnership or limited liability company does hereby covenant and
warrant that the party for whom it is executing this Lease is a duly authorized
and existing corporation, partnership or limited liability company, that such
entity is qualified to do business in California, and that such entity has full
right and authority to enter into this Lease.

 

15.11                 Miscellaneous.  Should any provision of this Lease prove
to be invalid or illegal, such invalidity or illegality shall in no way affect,
impair or invalidate any other provision hereof, and such remaining provisions
shall remain in full force and effect.  Time is of the essence with respect to
the performance of every provision of this Lease in which time of performance is
a factor.  The captions used in this Lease are for convenience only and shall
not be considered in the construction or interpretation of any provision
hereof.  Any executed copy of this Lease shall be deemed an original for all
purposes.  This Lease shall, subject to the provisions regarding assignment,
apply to and bind the respective heirs, successors, executors, administrators
and assigns of Landlord and Tenant. “Party” shall mean Landlord or Tenant, as
the context implies.  If Tenant consists of more than one person or entity, then
all persons or entities so comprising Tenant shall be jointly and severally
liable hereunder.  This Lease shall be construed and enforced in accordance with
the laws of the State of California.  The language in all parts of this Lease
shall in all cases be construed as a whole according to its fair meaning, and
not strictly for or against either Landlord or Tenant.  When the context of this
Lease requires, the neuter gender includes the masculine, the feminine, a
partnership or corporation or joint venture, and the singular includes the
plural. The terms “shall”, “will” and “agree” are mandatory.  The term “may” is
permissive.  When a party is required to do something by this Lease, it shall do
so at its sole cost and expense without right of reimbursement from the other
party unless a provision of this Lease expressly requires reimbursement.
Landlord and Tenant agree that (i) the gross leasable area of the Premises
includes any atriums, depressed loading docks, covered entrances or egresses,
and covered loading areas, (ii) each has had an opportunity to determine to its
satisfaction the actual area of the Project and the Premises, (iii) all
measurements of area contained in this Lease are conclusively agreed to be
correct and binding upon the parties, even if a subsequent measurement of any
one of these areas determines that it is more or less than the amount of area
reflected in this Lease, determination that the area is more or less than shown
in this Lease shall not result in a change in any of the computations of rent,
improvement allowances, or other matters described in this Lease where area is a
factor.  Where a party hereto is obligated not to perform any act, such party is
also obligated to restrain any others within its control from performing said
act, including the Agents of such party.  Landlord shall not become or be deemed
a partner or a joint venturer with Tenant by reason of the provisions of this
Lease.

 

15.12                 Termination by Exercise Right.  If this Lease is
terminated pursuant to its terms by the proper exercise of a right to terminate
specifically granted to Landlord or Tenant by this Lease, then this Lease shall
terminate thirty (30) days after the date the right to terminate is properly
exercised (unless another date is specified in that part of the Lease creating
the right, in which event the date so specified for termination shall prevail),
the rent and all other charges due hereunder shall be prorated as of the date of
termination, and neither Landlord nor Tenant shall have any further rights or
obligations under this Lease except for those that have accrued prior to the
date of termination or those obligations which this Lease specifically provides
are to survive the expiration or sooner termination of this Lease.  This
Section 15.12 does not apply to a termination of this Lease by Landlord as a
result of an Event of Tenant’s Default.

 

15.13                 Brokerage Commissions.  Each party hereto (i) represents
and warrants to the other that it has not had any dealings with any real estate
brokers, leasing agents or salesmen, or incurred any obligations for the payment
of real estate brokerage commissions or finder’s fees which would be earned or
due and payable by reason of the execution of this Lease, other than to the
Retained Real Estate Brokers described in Section T of the Summary (and then
only to the extent set forth in such separate agreement), and (ii) agrees to
indemnify, defend, and hold harmless the other party from any claim for any such
commission or fees which allegedly result from the actions of the indemnifying
party.  Landlord shall be responsible for the payment of any commission owed to
the Retained Real Estate Brokers if, and only to the extent, there is a separate
written commission agreement between Landlord and the Retained Real Estate
Brokers for the payment of a commission as a result of the execution of this
Lease by Tenant.  The indemnity, defense and hold harmless obligations under
this Section 15.13 shall survive the expiration or sooner termination of this
Lease.

 

Page 31

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

15.14                 Force Majeure.  Any prevention, delay or stoppage due to
strikes, lock-outs, inclement weather, labor disputes, inability to obtain
labor, materials, fuels or reasonable substitutes therefor, governmental
restrictions, regulations, controls, action or inaction, civil commotion, fire
or other acts of God, and other causes beyond the reasonable control of the
party obligated to perform (except financial inability) shall excuse the
performance, for a period equal to the period of any said prevention, delay or
stoppage, of any obligation hereunder except the obligation of Tenant to pay
rent or any other sums due hereunder.

 

15.15                 Entire Agreement.  This Lease constitutes the entire
agreement between the parties, and there are no binding agreements or
representations between the parties except as expressed herein.  Tenant
acknowledges that neither Landlord nor Landlord’s Agents has made any legally
binding representation or warranty as to any matter except those expressly set
forth herein, including any warranty as to (i) whether the Premises may be used
for Tenant’s intended use under existing Laws, (ii) the suitability of the
Premises or the Project for the conduct of Tenant’s business, or (iii) the
condition of any improvements.  There are no oral agreements between Landlord
and Tenant affecting this Lease, and this Lease supersedes and cancels any and
all previous negotiations, arrangements, brochures, agreements and
understandings, if any, between Landlord and Tenant or displayed by Landlord to
Tenant with respect to the subject matter of this Lease.  This instrument shall
not be legally binding until it is executed by both Landlord and Tenant.  No
subsequent change or addition to this Lease shall be binding unless in writing
and signed by Landlord and Tenant.

 

15.16                 Counterparts and Facsimile Signatures.  This Agreement may
be executed in counterparts, each of which shall be an original, but all of
which together shall constitute one agreement.  Signatures to this Agreement
transmitted by telecopy or other electronic transmission shall be valid and
effective to bind the party so signing.  Each party agrees to promptly deliver
an execution original to this Agreement with its actual signature to the other
party, but a failure to do so shall not affect the enforceability of this
Agreement, it being expressly agreed that each party to this Agreement shall be
bound by its own telecopied or electronically transmitted signature and shall
accept the telecopied or electronically transmitted signature of the other party
to this Agreement.

 

15.17                 Disclosure Regarding Accessibility Inspection.  The
Premises have not undergone an inspection by a Certified Access Specialist
(“CASp”) to determine whether or not the Premises meets all applicable
construction-related accessibility standards pursuant to California Civil Code
Section 55.51 et. seq.  Accordingly, pursuant to California Civil Code §
1938(e), Landlord hereby further states as follows:  “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises”.  Landlord shall have the right (but not the obligation) to obtain a
report from a CASp, and, in the event that Landlord does so, and such report
provides that the Project is in compliance (or any issues of non-compliance are
corrected), then, as between Landlord and Tenant, (regardless of whether the
claim is brought by any third party, including a subtenant or invitee of Tenant)
such report, upon delivery to Tenant shall be conclusive that Landlord has
complied any obligation relating specifically to matters covered by the CASp as
of delivery (and exclusive of any improvements made by Tenant) pursuant to
California Civil Code sections 55.52 and 55.53.  Landlord and Tenant agree that
if Tenant requests or performs a CASp inspection of the Premises, Building or
Project, then (i) Tenant shall pay the fee for such inspection, (ii) Tenant
shall reimburse Landlord upon demand for the cost of making any repairs
necessary to correct violations of construction-related accessibility standards
to the Premises, Building, Common Areas, and/or Project; and (iii) if Tenant
commissions an inspection by a CASp, Tenant (a) will not provide Landlord with a
copy of such report unless such report is specifically requested in writing by
Landlord; (b) shall be responsible for any and all consequences resulting from
the commissioning of such inspection, including, but not limited to,
implementing, managing and performing any and all repairs, improvements and/or
modifications to the Premises, Building, Project or Common Area related to
addressing and/or correcting any violations disclosed by such inspection; and
(c) shall indemnify, defend and hold Landlord harmless from and against any and
all losses, liabilities, damages, costs and claims that may be made against
Landlord by any party claiming that Landlord had knowledge of a non-compliance
of the Premises, Building, Project or Common Area with applicable laws as a
result of such inspection.  Notwithstanding clause (ii) of the immediately
preceding sentence, Landlord may elect to require Tenant to implement, manage
and/or perform such repairs, improvements and/or modifications in lieu of
performing such and, in such case, Tenant shall reimburse Landlord for all costs
and expenses associated therewith within twenty (20) days after demand from
Landlord.

 

15.18                 Service Dogs.  Notwithstanding anything to the contrary
set forth in the Lease, Tenant shall be permitted to bring onto the Premises
non-aggressive, fully-domesticated, fully-vaccinated service dogs as defined
under Title III of the Americans with Disabilities Act and California Civil Code
§ 54.1(b)(6)(C)(iii) (a “Tenant Service Dog”). A Tenant Service Dog must be
owned by the person requesting to bring the animal onto the Premises.  The
Tenant shall have the obligation to verify to the Landlord whether the animal is
a qualified service dog as defined under Title III of the Americans with
Disabilities Act and California Civil Code § 54.1(b)(6)(C)(iii).  The Landlord
reserves the right to request from the Tenant copy of the Tenant Service Dog’s
health records showing that the animal is in good health, parasite-free and
immunized/vaccinated.  The Tenant Service Dog must be on a leash, under control,
and accompanied by its owner at all times.  The Tenant is required to comply
with applicable laws and regulations related to Service Animals doing work or
performing tasks for individuals with disabilities.  No Tenant Service Dog shall
be brought to the Premises if such dog is ill or contracts a disease that could
potentially threaten the health or well-being of any tenant or occupant of the
Project (which diseases may include, but shall not be limited to, rabies,
leptospirosis and Lyme disease).  The Tenant shall not permit any objectionable
dog-related odors to emanate from the Premises, and in no event, shall any
Tenant Service Dog remain at the Premises overnight.  All bodily waste generated
by a Tenant Service Dog in or about the Premises or Project shall be promptly
removed and disposed of in trash receptacles designated by the Landlord, and any
areas of the Premises or Project affected by such waste shall be cleaned and
otherwise sanitized by Tenant.  No Tenant Service Dog shall be permitted to
enter the Premises if such Tenant Service

 

Page 32

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

Dog has previously exhibited dangerously aggressive behavior.  In the event the
Landlord receives any verbal or written complaints from any other tenant or
occupant of the Project in connection with health-related issues related to the
presence of a Tenant Service Dog on the Premises, the Landlord and the Tenant
shall promptly meet and confer, in good-faith, to determine appropriate
mitigation measures to eliminate the causes of such complaints (which mitigation
measures may include, without limitation, additional and/or different air
filters to be installed in the Premises, HVAC system, or elsewhere in the
Premises), and the Tenant shall cause such measures to be taken promptly at its
sole cost or expense.  For further information regarding a qualified service
dogs, please visit https://www.ada.gov/regs2010/service_animal_qa.html.  A
Tenant Service Dog shall be individually trained to do work or perform tasks,
including, but not limited to, minimal protection work, rescue work, pulling a
wheelchair, or fetching dropped items, for the benefit of the individual with a
disability, including a physical, sensory, psychiatric, intellectual, or other
mental disability.  This definition shall exclude animals that are not covered
under the Americans with Disabilities Act of 1990, including, but not limited,
“emotional support animals.”

 

15.19                 Energy Use. Landlord shall have the right to require
Tenant to provide Landlord with copies of bills from electricity, natural gas or
similar energy providers (collectively, “Energy Providers”) Tenant receives from
Energy Providers relating to Tenant’s energy use at the Premises (“Energy
Bills”) within ten (10) days after Landlord’s written request.  In addition,
Tenant hereby authorizes Landlord to obtain copies of the Energy Bills directly
from the Energy Provider(s), and Tenant hereby authorizes each Energy Provider
to provide Energy Bills and related usage information directly to Landlord
without Tenant’s consent.  From time to time within ten (10) days after
Landlord’s request, Tenant shall execute and deliver to Landlord an agreement
provided by Landlord authorizing the Energy Provider(s) to provide to Landlord
Energy Bills and other information relating to Tenant’s energy usage at the
Premises.

 

15.20                 Electric Vehicle Charging Stations Installed by Tenant. 
Under certain circumstances Section 1952.7 of the California Civil Code
(“Section 1952.7”) may permit Tenant to install electric vehicle charging
stations (“Tenant Charging Stations”) in the parking area of the Project.  In
the event Section 1952.7 does permit Tenant to install Tenant Charging Stations
and Tenant elects to install Tenant Charging Stations, the requirements set
forth below shall apply.  If, and only if, Section 1952.7 of the California
Civil Code (“Section 1952.7”) applies to the parking area of the Project where
Tenant’s parking spaces are located and gives Tenant the legal right to install
electric vehicle charging stations (“Tenant Charging Stations”), Tenant shall
have the right to install Tenant Charging Stations in its parking spaces subject
to all of the following terms and conditions and Tenant hereby acknowledges and
agrees that all of the following terms and conditions are reasonable
restrictions on the installation of the Tenant Charging Stations:

 

A.                                    Prior to installing, modifying, replacing
or removing any Charging Station Improvements (as defined below) Tenant shall
obtain the prior written approval of Landlord.  For purposes of this Section,
“Charging Station Improvements” shall mean the Tenant Charging Stations, the
Charging Station Parking Spaces (as defined below), all other improvements or
alterations made to the Project as part of the installation of the Tenant
Charging Stations or any modifications to any of the foregoing.  Landlord shall
provide its written approval or disapproval of Tenant’s request to install or
modify the Charging Station Improvements within thirty (30) days after Landlord
has received the Charging Station Plans (as defined below).  Nothing contained
in this Section shall be interpreted as granting Tenant the right to alter any
aspect of the parking spaces at the Project including, but not limited to, the
size or location of parking spaces.

 

B.                                    Tenant may install no more than two
(2) Tenant Charging Stations; provided, however, in no event shall Tenant be
permitted to install more Tenant Charging Stations than are permitted by
Section 1952.7.  To the extent Section 1952.7 permits Tenant to install without
Landlord’s approval a greater number of Tenant Charging Stations than provided
above, Tenant shall be entitled to install the smallest number of Tenant
Charging Stations it is permitted to install without Landlord’s approval by
Section 1952.7.  The parking spaces used when vehicles are being charged at the
Tenant Charging Stations are hereinafter collectively referred to as the
“Charging Station Parking Spaces.”  Charging Station Parking Spaces shall be
included in the number of parking spaces Tenant is entitled to use pursuant to
the Lease.

 

C.                                    Landlord may determine the location of the
Tenant Charging Stations, the Charging Station Parking Spaces and the other
Charging Station Improvements in its sole discretion provided that they are
located in the Project’s parking area.

 

D.                                    The Charging Station Improvements shall
comply with all Law(s) including, but not limited to, applicable health, safety,
zoning and land use laws (collectively, “Applicable Requirements”).

 

E.                                     At Tenant’s sole cost and expense, Tenant
may place a sign in front of each Charging Station Parking Space stating that
the Charging Station Parking Space is reserved for use by Tenant (the “Charging
Station Signs”).  Landlord shall have the right to approve in its sole
discretion the size, content, color, design, materials and method of attachment
of the Charging Station Signs.  The Charging Station Signs shall be maintained
by Tenant in good condition and repair at Tenant’s sole cost and expense.

 

F.                                      The Tenant Charging Stations may only be
used by Tenant’s employees while working at the Premises, no other person or
entity shall have the right to use the Tenant Charging Stations, and Tenant
shall not permit any other person or entity to use the Tenant Charging
Stations.  Landlord shall not be responsible for the security or use of the
Tenant Charging Stations or for preventing other persons or entities from using
the Tenant Charging Stations or from parking in the Charging Station Parking
Spaces.

 

G.                                    Tenant shall pay, at Tenant’s sole cost
and expense, any cost or expense related directly or indirectly to the existence
of the Charging Station Improvements, including, but not limited to, all costs
associated with the ownership, design, purchase, installation, maintenance,
repair, operation and removal of the Charging Station Improvements
(collectively, “Charging

 

Page 33

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

Station Expenses”).  Landlord shall have no obligation to pay any Charging
Station Expense.  If Tenant fails to pay any Charging Station Expense or if
Tenant fails to perform any obligation it has under this Section (collectively,
a “Tenant Obligation”), Landlord shall have the right, but not the obligation,
to complete the Tenant Obligation (e.g., by paying the Charging Station Expense
or performing the Tenant Obligation), and Tenant shall reimburse Landlord for
the costs incurred by Landlord plus and amount equal to ten percent (10%) of
such costs within twenty (20) days after written demand.

 

H.                                   At all times Tenant shall, at Tenant’s sole
cost and expense, maintain the Charging Station Improvements in good condition
and repair and in compliance with all Applicable Requirements.  Tenant shall
keep the area around the Tenant Charging Stations and the Charging Station
Parking Spaces in neat and clean condition, at Tenant’s sole expense.

 

I.                                        Tenant shall employ qualified
engineers and architects approved by Landlord, in Landlord’s reasonable
discretion, to prepare detailed plans and specifications for the installation
and any subsequent modification of the Charging Station Improvements (the
“Charging Station Plans”).  Landlord shall have the right to approve the
Charging Station Plans including, but not limited to, the type and size of the
charging stations Tenant desires to install and all electrical infrastructure. 
Once Landlord has approved the Charging Station Plans, Tenant shall obtain all
required permits and other governmental approvals needed in order to install or
modify the Charging Station Improvements pursuant to the approved Charging
Station Plans, at Tenant’s sole cost and expense.  Tenant shall provide copies
of the permits to Landlord prior to commencing the construction or modification
of the Charging Station Improvements.  Landlord shall have the right to approve
in its sole discretion any conditions imposed by applicable governmental
agencies on the installation or modification of the Charging Station
Improvements.  In addition, Landlord shall have the right to approve in its sole
discretion the methods and procedures used to complete any trenching,
landscaping repairs and/or asphalt and concrete repairs.

 

J.                                        Landlord shall have the right to
approve in advance the contractors (the “Contractors”) used by Tenant to
construct, install and/or modify the Charging Station Improvements, in
Landlord’s reasonable discretion; provided, however, any work on the Project’s
electrical systems, plumbing systems, life/fire/safety systems, any
modifications to concreate or asphalt areas or any modifications to landscaped
areas shall be performed by contractors designated by Landlord.  The Contractors
shall carry worker’s compensation insurance covering all of their respective
employees, and shall also carry public liability insurance, including property
damage, all with limits, in form and with companies as are acceptable to
Landlord, in Landlord’s reasonable discretion.  Certificates for all insurance
carried pursuant to this Section shall be delivered to Landlord before the
commencement of the construction or modification of the Charging Station
Improvements.  All such policies of insurance shall name Landlord, its property
manager and such other parties as Landlord shall designate as additional insured
by endorsement.  Prior to commencing construction or modification of the
Charging Station Improvements, Tenant shall provide Landlord with copies of the
final contract entered into with each Contactor.

 

K.                                    The Contractors shall comply with
Landlord’s construction rules and procedures (the “Construction Procedures”),
and if any Contractor fails to comply with the Construction Procedures after
Landlord has provided the Contractor with written notice of its non-compliance,
Landlord shall have the right to prohibit such Contractor from performing any
further work at the Project, and Landlord shall have no liability to Tenant do
to such prohibition.  Tenant and the Contractors shall not have the right, at
any time, to disrupt any Building or Project service (e.g., electrical, plumbing
etc.) to the Common Area.  Tenant and the Contractors shall not store
construction materials at the Project and the Contractors shall not dispose of
their refuse or construction materials in the Project’s trash receptacles. 
Tenant shall reimburse Landlord for the cost of repairing any damage to the
Project caused by the construction or modification of the Charging Station
Improvements, plus an amount equal to ten percent (10%) of such cost, within
twenty (20) days after written request by Landlord.  Landlord shall have the
right to inspect the Charging Station Improvements at all times. Landlord shall
have the right to receive a fee to reimburse it for its costs in providing
approvals hereunder and in monitoring the construction or modification of the
Charging Station Improvements in an amount equal to ten percent (10%) of the
total cost of constructing, installing and/or modifying the Charging Station
Improvements (the “Charging Station Landlord Fee”).  Tenant shall pay the
Charging Station Landlord Fee to Landlord within twenty (20) days after written
demand.

 

L.                                     All electricity used by the Tenant
Charging Stations shall be paid by Tenant, at Tenant’s sole cost and expense. 
The electricity used by the Tenant Charging Stations shall be separately metered
by the applicable public utility and Tenant shall pay the electricity charges
directly to the applicable public utility.  All costs associated with metering
the electricity used by the Tenant Charging Stations, bringing electricity to
the Tenant Charging Stations (e.g., the cost of metering devices, the cost of
modifications to the Project’s electrical system, the cost of bringing
electrical lines to the Tenant Charging Stations etc.) and all design and
construction costs associated with bringing electricity to the Tenant Charging
Stations shall be paid by Tenant, at Tenant’s sole cost and expense.  Landlord
shall determine in its sole discretion what electrical improvements need to be
made to bring the electricity to the Tenant Charging Stations, and where such
electrical improvements will be located, and all such electrical improvements
shall be included in the Charging Station Plans.

 

M.                                 Upon the expiration or earlier termination of
the Lease or upon Tenant’s election to no longer use the Tenant Charging
Stations, Tenant shall remove the Charging Station Improvements and shall return
the Project to the condition it was in prior to the installation of the Charging
Station Improvements, at Tenant’s sole cost and expense.  At Landlord’s option,
Landlord may require Tenant to leave some or all of the Charging Station
Improvements in place upon the expiration or earlier termination of the Lease or
upon Tenant’s election to no longer use the Tenant Charging Stations, and in
this event, the Charging Station Improvements left by Tenant shall be the
property of Landlord.  At Landlord’s option, Tenant shall execute a bill of sale
confirming that it has conveyed title to the Charging Station Improvements to
Landlord free of all liens and encumbrances within ten (10) days after
Landlord’s written request.

 

Page 34

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

N.                                    Prior to and as condition to Tenant’s
right to install Tenant Charging Stations, Landlord may require Tenant to
provide to Landlord an additional security deposit in an amount equal to
Landlord’s estimate of the cost of removing the Charging Station Improvements
and returning the Project to the condition it was in prior to the installation
of the Charging Station Improvements (the “Charging Station Deposit”).  The
Charging Station Deposit shall be held by Landlord as an additional security
deposit pursuant to the terms of the Lease, and shall be paid by Tenant in
addition to any other security previously paid by Tenant to Landlord.

 

O.                                    Tenant hereby agrees to indemnify, defend
and hold harmless Indemnified Parties from and against any and all liability,
penalties, losses, damages, costs, expenses, causes of action, claims and/or
judgments arising by reason of any death, bodily injury, personal injury or
property damage (“Damages”) arising out of or related to a “Charging Station
Indemnified Matter” (as defined below).  A “Charging Station Indemnified Matter”
shall mean any matter for Landlord, or one or more of its Agents (collectively
or individually, the “Indemnified Party”), incurs liability or Damages if the
liability or Damages arise out of or involve, directly or indirectly,
(a) Tenant’s or’ installation, use, repair, maintenance and removal of the
Charging Station Improvements, (b) any act, omission or neglect of Tenant or its
Agents, or (c) Tenant’s failure to perform any of its obligations under this
Section.  Tenant’s obligations hereunder shall include, but shall not be limited
to providing a defense, with counsel reasonably satisfactory to the Indemnified
Party, at Tenant’s sole expense, within twenty (20) days after written demand
from the Indemnified Party, of any claims, action or proceeding arising out of
or relating to a Charging Station Indemnified Matter whether or not litigated or
reduced to judgment and whether or not well founded.  This indemnity is intended
to apply to the fullest extent permitted by applicable law.  Tenant hereby
agrees that Landlord shall not be liable for injury to Tenant’s business or any
loss of income therefrom or for loss of or damage to the Charging Station
Improvements or other property of Tenant or its Agents, nor shall Landlord be
liable for injury to the person of Tenant’s Agents, whether such damage or
injury is caused by or results from any cause whatsoever including, but not
limited to, the negligent or intentional acts of the Indemnified Parties. 
Tenant’s obligations under this Section shall survive the expiration or
termination of the Lease.  The insurance purchased by Tenant pursuant to the
Lease shall apply to the Charging Station Improvements, and within fourteen (14)
days after Landlord approves the installation of the Tenant Charging Stations
Tenant shall provide Landlord with a certificates of insurance meeting the
requirements of the Lease showing that the insurance required by the Lease is in
place with respect to the Charging Station Improvements.

 

P.                                      Landlord shall have the right at any
time, in Landlord’s sole discretion, to elect to require Tenant to relocate some
or all of the Charging Station Improvements to another area of the Project (a
“Relocation”).  In the event of a Relocation, Tenant shall, at its sole cost and
expense, promptly perform the Relocation in accordance with the procedures and
requirements of this Section.  After the Relocation, all of the terms and
conditions of this Section shall continue to apply to the Charging Station
Improvements.

 

Q.                                    If as a result of the construction or the
existence of the Charging Station Improvements, Landlord is obligated to comply
with the Americans With Disabilities Act or any other law or regulation and such
compliance requires Landlord to make any improvements or alterations to any
portion of the Project (an “Additional Alteration”), Landlord shall have the
right to make the Additional Alteration and in this event Tenant shall reimburse
Landlord for the cost of the Additional Alteration plus ten percent (10%) of the
cost of the Additional Alteration within twenty (20) days after written demand,
or require that Tenant make such Additional Alteration at its sole cost and
expense.

 

R.                                    At Landlord’s option and in addition to
all of Landlord’s other rights under this Section, Landlord may require Tenant
to comply with some or all of the items described on the “Permitting Checklist”
of the “Zero-Emission Vehicles in California:  Community Readiness Guidebook”
referred to in Section 1952.7, at Tenant’s sole cost and expense.

 

S.                                      If any provision of this Section is
determined to conflict with the requirements of Section 1952.7, the provision
shall be modified to the least extent possible to comply with the requirements
of Section 1952.7 and except as modified such provision shall remain in full
force and effect.

 

15.21                 Landlord Consent and Waiver.  Upon Tenant’s written
request to Landlord, Landlord hereby agrees to execute and deliver an agreement
in favor of Tenant’s lender in substantially the form attached hereto as
Exhibit G (“Waiver”), confirming that Landlord will not claim a lien on Tenant’s
business equipment, furniture and fixtures that are not affixed to the Premises
(“FF&E”) and setting forth the terms upon which such lender may enter the
Premises to access such FF&E.  Such Waiver shall be on a form reasonably
acceptable to Landlord, and Landlord’s execution and delivery of the Waiver
shall not be deemed or construed as a modification, waiver or amendment of any
of Landlord’s rights or obligations under the terms of this Lease (except as may
be specifically set forth in the Waiver).  As a condition to Landlord executing
and delivering a Waiver, Tenant shall reimburse Landlord for all reasonable
attorneys’ fees incurred by Landlord in connection with the execution and
delivery thereof.

 

SIGNATURES ON FOLLOWING PAGE

 

Page 35

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

ARIDIS PHARMACEUTICALS, INC.

 

15.22                 JURY TRIAL WAIVER.  TO THE EXTENT PERMITTED OR HEREAFTER
PERMITTED BY APPLICABLE LAW, LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS
AWARE OF AND HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO THE
RIGHTS TO TRIAL BY JURY, AND EACH PARTY DOES, TO THE EXTENT PERMITTED OR
HEREAFTER PERMITTED BY APPLICABLE LAW, HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND
RELEASE ALL SUCH RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST
ITS OFFICERS, DIRECTORS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS, OR SUBSIDIARY OR
AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY
CLAIM OF INJURY OR DAMAGE.

 

LANDLORD’S INITIALS:                     TENANT’S INITIALS:

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease with the intent
to be legally bound thereby, to be effective as of the Effective Date.

 

LANDLORD:

BOCCARDO CORPORATION

a California corporation

 

 

By:

/s/ James Rees

 

 

 

 

 

 

 

Title:

President

 

 

 

 

Dated:

10/14/2020

 

 

 

 

 

 

TENANT:

 

ARIDIS PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Vu L. Truong

 

 

 

 

 

 

 

Title:

CEO

 

 

 

 

 

 

 

By:

/s/ Michael A. Nazak

 

 

 

 

 

 

 

Title:

CFO

 

 

 

 

Dated:

10/9/2020

 

 

 

Page 36

 

 

 

 

 

 

--------------------------------------------------------------------------------